 



EXHIBIT 10.3
HYPERCOM CORPORATION
CREDIT AGREEMENT
     This CREDIT AGREEMENT is dated as of February 13, 2008 and entered into by
and among HYPERCOM CORPORATION, a Delaware corporation (“Company”), FRANCISCO
PARTNERS II, L.P., a Delaware limited partnership (individually, a “Lender” and,
collectively with each other party becoming a Lender from time to time,
“Lenders”), and FRANCISCO PARTNERS II, L.P., a Delaware limited partnership, as
administrative agent for Lenders (in such capacity, “Administrative Agent”).
R E C I T A L S
     WHEREAS, on the Funding Date, Company will purchase all of the outstanding
shares of capital stock of (i) Thales E-Transactions SA, a société anonyme
incorporated and operating under the laws of the Republic of France, whose
registered office is located at 5 rue Latécoère, 78140 Vélizy, France,
registered under number 380 248 609 (Versailles RCS), (ii) Thales E-Transactions
España, a SA incorporated and operating under the laws of Spain, whose
registered office is located at calle Serrano Galvache, numero 56, Complejo
Empresarial “Parque Norte”, Edificio Alamo, 28033 Madrid, Spain, (iii) Thales
E-Transactions GmbH, a Gesellschaft mit beschraenkter Haftung incorporated and
operating under the laws of Germany, whose registered office is located at
Konrad Zuse Strasse 1921, 36251 Bad Hersfeld, Germany, and (iv) Thales
E-Transactions Ltd., a company incorporated and operating under the laws of
England and Wales, whose registered office is located at 2 Dashwood Lang Road,
the Bourne Business Park, Addlestone, Nr Weybridge, Surrey, KT15 2 NX England
(n° 1498233) (each, a “Target” and, collectively, “Targets”);
     WHEREAS, Lenders, at the request of Company, have agreed to extend a credit
facility to Company, the proceeds of which will be used to partially fund the
Acquisition Financing Requirements:
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, Company, Lenders, and Administrative
Agent agree as follows:
Section 1. DEFINITIONS
     1.1 Certain Defined Terms.
     The following terms used in this Agreement shall have the following
meanings:
     “Acquisition” means the transactions contemplated by the Acquisition
Agreement.

1



--------------------------------------------------------------------------------



 



     “Acquisition Agreement” means that certain Share Purchase Agreement by and
among Sellers and Company dated as of February 13, 2008, in the form delivered
to Administrative Agent and Lenders prior to their execution of this Agreement
and as such agreement may be amended from time to time thereafter to the extent
permitted under subsection 6.9A.
     “Acquisition Financing Requirements” means the aggregate of all amounts
necessary (i) to finance the purchase price payable in connection with the
Acquisition and (ii) to pay Transaction Costs.
     “Acquisition MAC” means a material adverse effect on the business or
results of operations or financial condition (measured on the basis of the
applicable accounting principles) of Targets and their Subsidiaries taken as a
whole, other than any such effect attributable to or resulting from: (i) changes
in general economic conditions; (ii) general changes in the industries in which
Targets and their Subsidiaries operate, except those events, circumstances,
changes or effects that adversely affect Targets and their Subsidiaries to a
materially greater extent than they affect other entities operating in such
industries; or (iii) the public announcement or pendency of the transactions
contemplated by the Acquisition Agreement; provided, however, that no event
occurring with respect to Company, including, but not limited to, any corporate
transaction with respect to Company or Securities issued by Company, any changes
in Company’s capital structure or any change in Company’s financial condition,
or any labor disturbance suffered by Targets and their Subsidiaries as a
consequence of the announcement of the transaction contemplated by the
Acquisition Agreement, shall be considered to result in an Acquisition MAC. In
no event, however, shall the existence of the Ingenico Claims constitute an
“Acquisition MAC”, subject to the terms of any Ingenico Order.
     “Administrative Agent” has the meaning assigned to that term in the
introduction to this Agreement and also means and includes any successor
Administrative Agent appointed pursuant to subsection 8.5A.
     “Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.
     “Affiliated Funds” means Funds that are administered or managed by (i) a
single entity or (ii) an Affiliate of such entity.
     “Aggregate Amounts Due” has the meaning assigned to that term in
subsection 9.5.
     “Agreement” means this Credit Agreement dated as of the date written above.
     “Approved Fund” means a Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender.

2



--------------------------------------------------------------------------------



 



     “Asset Sale” means the sale by Company or any of its Subsidiaries to any
Person other than Company or any of its wholly-owned Subsidiaries of (i) any of
the stock of any of Company’s Subsidiaries, (ii) substantially all of the assets
of any division or line of business of Company or any of its Subsidiaries, or
(iii) any other assets (whether tangible or intangible) of Company or any of its
Subsidiaries (other than (a) inventory sold in the ordinary course of business,
(b) Cash Equivalents, (c) sales, assignments, transfers or dispositions of
accounts in the ordinary course of business for purposes of collection and
(d) any such other assets to the extent that the aggregate value of such assets
sold in any single transaction or related series of transactions is equal to
$100,000 or less); provided, however, that Asset Sales shall not include (1) any
sale or discount of accounts receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof; or
(2) any sale or exchange of specific items of equipment, so long as the purpose
of each such sale or exchange is to acquire replacement items of equipment which
are the functional equivalent of the item of equipment so sold or exchanged and
such acquisition occurs within 120 days of such sale or exchange.
     “Assignment Agreement” means an Assignment and Assumption in substantially
the form of Exhibit IV annexed hereto.
     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
     “Business Day” means any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of California or is a day on
which banking institutions located in such state are authorized or required by
law or other governmental action to close.
     “Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.
     “Capital Stock” means the capital stock of or other equity interests in a
Person.
     “Cash” means money or currency.
     “Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, the highest rating
obtainable from either Standard & Poor’s (“S&P”) or Moody’s Investors Service,
Inc. (“Moody’s”); (iii) commercial paper maturing no more than one year from the
date of creation thereof and having, at the time of the acquisition thereof, a
rating of at least A-1 from S&P or at least P-1 from Moody’s; (iv) certificates
of deposit or bankers’ acceptances maturing within one year after such date and
issued or accepted by any Lender or by any commercial bank organized under the
laws of the United States of America or any state

3



--------------------------------------------------------------------------------



 



thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that
(a) has at least 95% of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s.
     “Change in Control” means a sale of all or substantially all of the assets
of Company or an acquisition of Company by one or more other Persons by any
transaction or series of transactions (including any reorganization, merger,
consolidation or share transfer) pursuant to which the shareholders of Company
immediately preceding such transaction or series of transactions own, following
such transaction or series of transactions, less than 50% of all Securities of
Company entitled to vote in the election of members of the Governing Body of
Company.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any law, rule,
regulation, treaty or order, (ii) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Government Authority, (iii) any determination of a court or other Government
Authority or (iv) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Government Authority.
     “Commitment” means the commitment of a Lender to make a Loan to Company
pursuant to subsection 2.1A, and “Commitments” means such commitments of all
Lenders in the aggregate.
     “Company” has the meaning assigned to that term in the introduction to this
Agreement.
     “Contingent Obligation”, as applied to any Person, means any direct or
indirect liability, contingent or otherwise, of that Person (i) with respect to
any Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(ii) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings, or
(iii) under Hedge Agreements. Contingent Obligations shall include (a) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another,
(b) the obligation to make take-or-pay or similar payments if required
regardless of non-performance by any other party or parties to an agreement, and
(c) any liability of such Person for the obligation of another through any
agreement (contingent or otherwise) (1) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (2) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any

4



--------------------------------------------------------------------------------



 



agreement described under subclauses (1) or (2) of this sentence, the primary
purpose or intent thereof is as described in the preceding sentence. The amount
of any Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if less, the amount to which such
Contingent Obligation is specifically limited.
     “Contractual Obligation”, as applied to any Person, means any provision of
any Security issued by that Person or of any material indenture, mortgage, deed
of trust, contract, undertaking, agreement or other instrument to which that
Person is a party or by which it or any of its properties is bound or to which
it or any of its properties is subject.
     “Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement to which Company or any of its Subsidiaries is a party.
     “Dollars” and the sign “$” mean the lawful money of the United States of
America.
     “Domestic Subsidiary” means any Subsidiary of Company that is incorporated
or organized under the laws of the United States of America, any state thereof
or in the District of Columbia.
     “Eligible Assignee” means any Person other than a competitor of Company and
its Subsidiaries.
     “Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was maintained or contributed to by Company,
any of its Subsidiaries or any of their respective ERISA Affiliates.
     “Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.
     “Environmental Laws” means any and all applicable current or future
statutes, ordinances, orders, rules, regulations, guidance documents, judgments,
Governmental Authorizations, or any other requirements of any Government
Authority relating to (i) environmental matters, including those relating to any
Hazardous Materials Activity, (ii) the generation, use, storage, transportation
or disposal of Hazardous Materials, or (iii) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare, in any manner applicable to Company or any of its Subsidiaries or
any Facility.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.

5



--------------------------------------------------------------------------------



 



     “ERISA Affiliate”, as applied to any Person, means (i) any corporation that
is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) that is a member of a
group of trades or businesses under common control within the meaning of Section
414(c) of the Internal Revenue Code of which that Person is a member; and
(iii) any member of an affiliated service group within the meaning of Section
414(m) or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause
(ii) above is a member. Any former ERISA Affiliate of a Person or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of such Person
or such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of such Person or such Subsidiary and
with respect to liabilities arising after such period for which such Person or
such Subsidiary could be liable under the Internal Revenue Code or ERISA.
     “ERISA Event” means (i) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30-day notice to the
PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(d) of the
Internal Revenue Code) or the failure to make by its due date a required
installment under Section 412(m) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (iv) the
withdrawal by Company, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability pursuant to Section
4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (vi) the imposition of liability
on Company, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Company, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan other than a Multiemployer Plan or the assets thereof,
or against Company, any of its Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan that could reasonably be
expected to have a Material Adverse Effect; (ix) receipt from the Internal
Revenue Service of notice of the failure of any Pension Plan (or any other
Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any

6



--------------------------------------------------------------------------------



 



Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (x) the imposition of a Lien pursuant to
Section 401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan.
     “Event of Default” means each of the events set forth in Section 7.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of Company hereunder (i) taxes that are imposed on the overall net
income (however denominated) and franchise taxes imposed in lieu thereof (a) by
the United States, (b) by any other Government Authority under the laws of which
such Lender is organized or has its principal office or maintains its applicable
lending office, or (c) by any Government Authority solely as a result of a
present or former connection between such recipient and the jurisdiction of such
Government Authority (other than any such connection arising solely from such
recipient having executed, delivered or performed its obligations or received a
payment under, or enforced, any of the Loan Documents), (ii) any branch profits
taxes imposed by the United States or any similar tax imposed by any other
jurisdiction in which Company is located, and (iii) in the case of a Foreign
Lender (other than an assignee pursuant to a request of Company under
subsection 2.8), any withholding tax that (x) is imposed on amounts payable to
such Foreign Lender at the time it becomes a party hereto (or designates a new
lending office), (y) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with its
obligations under subsection 2.6B(iv), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from Company
with respect to such withholding tax pursuant to subsection 2.6B, or (c) is
required to be deducted under applicable law from any payment hereunder on the
basis of the information provided by such Foreign Lender pursuant to clause
(d) of subsection 2.6B(iv).
     “Execution Date” means February 13, 2008, the date of this Agreement.
     “Facilities” means any and all real property (including all buildings,
fixtures or other improvements located thereon) now, hereafter or heretofore
owned, leased, operated or used by Company or any of its Subsidiaries or any of
their respective predecessors or Affiliates.
     “Financial Plan” has the meaning assigned to that term in
subsection 5.1(x).
     “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
     “Fiscal Year” means the fiscal year of Company and its Subsidiaries ending
on December 31 of each calendar year.

7



--------------------------------------------------------------------------------



 



     “Foreign Cash Equivalent” means, as at any date of determination,
(i) marketable securities issued or directly and fully guaranteed by the
government of the country within which an Investment by Company or any of its
Subsidiaries has been or is being made and (ii) time deposits and certificates
of deposit (in each case maturing no more than one year from the date of
creation thereof) of commercial banks having offices in the country within which
an Investment by Company or any of its Subsidiaries has been or is being made,
in each case with a long term unsecured debt rating of at least equal to (a) the
rating of the relevant government, in the event that such government is rated
below investment grade by either Moody’s or S&P, or when there is no Moody’s or
S&P rating of such government, (b) investment grade in the event that the
relevant government is rated above investment grade by either Moody’s or S&P, or
(c) “A” or better to the extent that the relevant government is rated better
than “A” by either Moody’s or S&P, and (iii) such other marketable securities as
may be agreed by Company and Administrative Agent from time to time.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Company is resident for tax purposes. For
purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Plan” means any employee benefit plan maintained by Company or any
of its Subsidiaries that is mandated or governed by any law, rule or regulation
of any Government Authority other than the United States, any state thereof or
any other political subdivision thereof.
     “Foreign Subsidiary” means any Subsidiary of Company that is not a Domestic
Subsidiary.
     “Francisco Partners” means Francisco Partners II, L.P., a Delaware limited
partnership.
     “Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Funding and Payment Office” means (i) the office of Administrative Agent
located at One Letterman Drive, Building C – Suite 410, San Francisco,
California 94129 or (ii) such other office of Administrative Agent as may from
time to time hereafter be designated as such in a written notice delivered by
Administrative Agent to Company and each Lender.
     “Funding Date” means the date of funding of the Loans; provided, that the
Funding Date shall not occur later than the Outside Date (as such term is
defined in the Acquisition Agreement).
     “GAAP” means, subject to the limitations on the application thereof set
forth in subsection 1.2, generally accepted accounting principles set forth in
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, in each case as the same are applicable to the circumstances as of
the date of determination.

8



--------------------------------------------------------------------------------



 



     “Governing Body” means the board of directors or other body having the
power to direct or cause the direction of the management and policies of a
Person that is a corporation, partnership, trust or limited liability company.
     “Government Authority” means the government of the United States or any
other nation, or any state, regional or local political subdivision or
department thereof, and any other governmental or regulatory agency, authority,
body, commission, central bank, board, bureau, organ, court, instrumentality or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, in each case
whether federal, state, local or foreign (including supra-national bodies such
as the European Union or the European Central Bank).
     “Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, order or consent decree
of or from, or notice to, any Government Authority.
     “Hazardous Materials” means: (i) any chemical, material or substance at any
time defined as or included in the definition of “hazardous substances”,
“hazardous wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely
hazardous waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials; (vi) any asbestos-containing
materials; (vii) urea formaldehyde foam insulation; (viii) electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls;
(ix) pesticides; and (x) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Government Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.
     “Hazardous Materials Activity” means any past, current, proposed or
threatened activity, event or occurrence involving any Hazardous Materials,
including the use, manufacture, possession, storage, holding, presence,
existence, location, Release, threatened Release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Materials, and any corrective action or response action with respect to any of
the foregoing.
     “Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
designed to hedge against fluctuations in interest rates or currency values,
respectively.

9



--------------------------------------------------------------------------------



 



     “Indebtedness”, as applied to any Person, means (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
owed for all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA), which purchase price is
(a) due more than six months from the date of incurrence of the obligation in
respect thereof or (b) evidenced by a note or similar written instrument,
(v) Synthetic Lease Obligations, and (vi) all indebtedness secured by any Lien
on any property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person. Obligations under Interest Rate
Agreements and Currency Agreements constitute (1) in the case of Hedge
Agreements, Contingent Obligations, and (2) in all other cases, Investments, and
in neither case constitute Indebtedness.
     “Indemnified Liabilities” has the meaning assigned to that term in
subsection 9.3.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning assigned to that term in subsection 9.3.
     “Ingenico” means, collectively, Ingenico S.A., a société anonyme
incorporated and operating under the laws of the Republic of France, and, unless
the context expressly states or otherwise requires, its officers, directors,
agents, Subsidiaries and Affiliates.
     “Ingenico Action” means any claim, litigation, demand, action, suit,
countersuit, arbitration, inquiry, proceeding or investigation by or before any
federal, state, local, foreign or international governmental authority or any
arbitration or mediation tribunal in which the Ingenico Claims (or a portion
thereof) are at issue and involve a claim for relief based thereon. For the
avoidance of doubt, an “Ingenico Action” as used herein shall not include any
shareholder derivative claim, shareholder lawsuit or class action or any other
proceeding not brought by Ingenico.
     “Ingenico Claims” means the claim filed by Ingenico on January 22, 2008, in
the Commercial Court of the High Court of Justice in England under Claim Number
2008/58 against Francisco Partners and others seeking, inter alia, damages and
declaratory relief with respect to an alleged breach by Francisco Partners of a
March 2006 non-disclosure agreement, and any related claims based upon such
alleged breach (including claims that entering into or consummating the
transactions contemplated by this Agreement constitutes such a breach) whether
brought in such U.K. proceeding or other Ingenico Action (including any against
Company with respect to the foregoing).
     “Ingenico Order” means any judgment, ruling, decree or order of a court of
competent jurisdiction that is not stayed rendered in an Ingenico Action which
order has the effect of prohibiting the consummation of the transaction
contemplated by this Agreement in the manner set forth herein or which results
in a judgment against Company in respect of any Ingenico Claim or as a result
thereof. For the avoidance of doubt, an “Ingenico Order” as used herein shall
not

10



--------------------------------------------------------------------------------



 



include any shareholder derivative claim, shareholder lawsuit or class action or
any other proceeding not brought by Ingenico.
     “Intellectual Property” means all patents, trademarks, tradenames,
copyrights, technology, software, know-how and processes used in or necessary
for the conduct of the business of Company and its Subsidiaries.
     “Intercreditor Agreement” has the meaning assigned to that term in
subsection 9.20.
     “Interest Payment Date” means each March 31, June 30, September 30 and
December 31 of each year, commencing on the first such date to occur after the
Funding Date.
     “Interest Rate Agreement” means any interest rate swap agreement, interest
rate cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which Company or any of its Subsidiaries is a party.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
to the date hereof and from time to time hereafter, and any successor statute.
     “Investment” means (i) any direct or indirect purchase or other acquisition
by Company or any of its Subsidiaries of, or of a beneficial interest in, any
Securities of any other Person (including any Subsidiary of Company), (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Company from any Person other than Company or any of
its Subsidiaries, of any equity Securities of such Subsidiary, (iii) any direct
or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, commissions, drawing accounts and similar
expenditures in the ordinary course of business) or capital contribution by
Company or any of its Subsidiaries to any other Person, including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business, or (iv) Interest Rate Agreements or Currency Agreements not
constituting Hedge Agreements. The amount of any Investment shall be the
original cost of such Investment plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, or write-ups, write-downs
or write-offs with respect to such Investment (other than adjustments for the
repayment of, or the refund of capital with respect to, the original principal
amount of any such Investment).
     “Joint Venture” means a joint venture, partnership or other similar
arrangement, whether in corporate, partnership or other legal form.
     “Lender” and “Lenders” means the Persons identified as “Lenders” and listed
on the signature pages of this Agreement, together with their successors and
permitted assigns pursuant to subsection 9.1.
     “Lien” means any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

11



--------------------------------------------------------------------------------



 



     “Loan” or “Loans” means one or more of the Loans made by Lenders to Company
pursuant to subsection 2.1A.
     “Loan Documents” means this Agreement and the Notes.
     “Loan Exposure”, with respect to any Lender, means, as of any date of
determination (i) prior to the funding of the Loans, the amount of that Lender’s
Commitment, and (ii), after the funding of the Loans, the outstanding principal
amount of the Loan of that Lender.
     “Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.
     “Material Adverse Effect” means (i) a material adverse effect upon the
business, operations, properties, assets, or condition (financial or otherwise)
of Company and its Subsidiaries taken as a whole or (ii) the impairment of the
ability of Company to perform in any material respect, or of Administrative
Agent or Lenders to enforce, the Obligations. In no event, however, shall the
existence of the Ingenico Claims constitute a “Material Adverse Effect”, subject
to the terms of any Ingenico Order.
     “Maturity Date” means the date that is four years after the Funding Date.
     “Multiemployer Plan” means any Employee Benefit Plan that is a
“multiemployer plan” as defined in Section 3(37) of ERISA.
     “Non-Consenting Lender” has the meaning assigned to that term in
subsection 2.8.
     “Notes” means any promissory notes of Company issued pursuant to subsection
2.1E to evidence the Loans of any Lenders, substantially in the form of
Exhibit II annexed hereto.
     “Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto.
     “Obligations” means all obligations of every nature of Company from time to
time owed to Administrative Agent, Lenders or any of them under the Loan
Documents, whether for principal, interest, fees, expenses, indemnification or
otherwise.
     “Officer” means the president, chief executive officer, a vice president,
chief financial officer, treasurer, controller, general partner (if an
individual), managing member (if an individual) or other individual appointed by
the Governing Body or the Organizational Documents of a corporation,
partnership, trust or limited liability company to serve in a similar capacity
as the foregoing.
     “Officer’s Certificate”, as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Officers of such Person or one or more
Officers of a general partner or a managing member

12



--------------------------------------------------------------------------------



 



if such general partner or managing member is a corporation, partnership, trust
or limited liability company.
     “Operating Lease”, as applied to any Person, means any lease (including
leases that may be terminated by the lessee at any time) of any property
(whether real, personal or mixed) that is not a Capital Lease other than any
such lease under which that Person is the lessor.
     “Organizational Documents” means the documents (including Bylaws, if
applicable) pursuant to which a Person that is a corporation, partnership, trust
or limited liability company is organized.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges, fees, expenses or similar levies
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
     “Participant” means a purchaser of a participation in the rights and
obligations under this Agreement pursuant to subsection 9.1C.
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
     “Pension Plan” means any Employee Benefit Plan, other than a Multiemployer
Plan, that is subject to Section 412 of the Internal Revenue Code or Section 302
of ERISA.
     “Permitted Acquisition” means the acquisition of all or any portion of the
business and assets, or Capital Stock, of any Person which acquisition is
permitted pursuant to clause (v) of subsection 6.3.
     “Permitted Encumbrances” means the following types of Liens (excluding any
such Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal
Revenue Code or by ERISA, any such Lien imposed by a Government Authority in
connection with any Foreign Plan, any such Lien relating to or imposed in
connection with any Environmental Claim, and):
(i) Liens for taxes, assessments or governmental charges or claims the payment
of which is not, at the time, required by subsection 5.3;
(ii) statutory Liens of landlords, Liens of collecting banks under the UCC on
items in the course of collection, statutory Liens and rights of set-off of
banks, statutory Liens of carriers, warehousemen, mechanics, repairmen, workmen
and materialmen, and other Liens imposed by law, in each case incurred in the
ordinary course of business (a) for amounts not yet overdue or (b) for amounts
that are overdue and that (in the case of any such amounts overdue for a period
in excess of 5 days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts;

13



--------------------------------------------------------------------------------



 



(iii) deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of statutory obligations, bids, surety
and appeal bonds, leases, government contracts, performance bonds, trade
contracts, and other similar obligations (exclusive of obligations for the
payment of borrowed money);
(iv) any attachment or judgment Lien not constituting an Event of Default under
subsection 7.8;
(v) licenses (with respect to Intellectual Property and other property), leases
or subleases granted to third parties not interfering in any material respect
with the ordinary conduct of the business of Company or any of its Subsidiaries;
(vi) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Company or any of its Subsidiaries;
(vii) any (a) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (b) Lien or restriction that the interest or title
of such lessor or sublessor may be subject to, or (c) subordination of the
interest of the lessee or sublessee under such lease to any Lien or restriction
referred to in the preceding clause (b), so long as the holder of such Lien or
restriction agrees to recognize the rights of such lessee or sublessee under
such lease;
(viii) Liens arising from filing UCC financing statements relating solely to
leases not prohibited by this Agreement;
(ix) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(x) Liens incurred in favor of insurance companies (or their financing
affiliates) in connection with the financing of insurance premiums in the
ordinary course of business;
(xi) any zoning or similar law or right reserved to or vested in any Government
Authority to control or regulate the use of any real property; and
(xii) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of Company and its
Subsidiaries.

14



--------------------------------------------------------------------------------



 



     “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Government Authorities.
     “Potential Event of Default” means a condition or event that, after notice
or lapse of time or both, would constitute an Event of Default.
     “Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.
     “Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Commitment or the Loan of any Lender, the percentage
obtained by dividing (x) the Loan Exposure of that Lender by (y) the aggregate
Loan Exposure of all Lenders as the applicable percentage may be adjusted by
assignments permitted pursuant to subsection 9.1. The initial Pro Rata Share of
each Lender for purposes of the preceding sentence is set forth opposite the
name of that Lender in Schedule 2.1 annexed hereto.
     “Register” has the meaning assigned to that term in subsection 2.1D.
     “Registration Rights Agreement” means that certain registration rights
agreement dated as of the Funding Date by and among Company and Francisco
Partners.
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
     “Related Agreements” means, collectively, the Acquisition Agreement, the
Registration Rights Agreement and the Warrant.
     “Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.
     “Requisite Lenders” means Lenders having or holding more than 50% of the
sum of the aggregate Loan Exposure of all Lenders
     “Restricted Junior Payment” means (i) any dividend or other distribution,
direct or indirect, on account of any shares of any class of stock of Company
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock to the holders of that class, (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock of Company now or hereafter
outstanding (other than as may be deemed to occur upon the exercise of stock
options, warrants or other convertible or exchangeable securities), (iii) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of stock of Company now
or hereafter outstanding, and (iv) any payment or prepayment of

15



--------------------------------------------------------------------------------



 



principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to, any Subordinated Indebtedness.
     “Secured Working Capital Debt” means Indebtedness secured by certain assets
of Company and its Subsidiaries in an aggregate amount not to exceed $50 million
for working capital purposes; provided that, Company and Administrative Agent
agree to discuss in good faith increases to such amount based upon the
achievement of improved leverage ratios or other financial tests.
     “Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated,
certificated or uncertificated, or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.
     “Securities Account” means an account to which a financial asset is or may
be credited in accordance with an agreement under which the Person maintaining
the account undertakes to treat the Person for whom the account is maintained as
entitled to exercise the rights that comprise the financial asset.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and any successor statute.
     “Seller” means, individually, any of (i) Thales SA, (ii) Thales
E-Transactions SA, a société anonyme incorporated and operating under the laws
of the Republic of France, whose registered office is located at 5 rue
Latécoère, 78140 Vélizy, France, registered under number 380 248 609 (Versailles
RCS), (iii) Thales Holding GmbH, a Gesellschaft mit beschraenkter Haftung
incorporated and operating under the laws of Germany, whose registered office is
located at Unter der Linden 21, 100117 Berlin, Germany, and (iv) Thales UK
Limited, a company incorporated and operating under the laws of England and
Wales, whose registered office is located at 2 Dashwood Lang Road, The Bourne
Business Park, Addlestone, Nr Weybridge, Surrey, KT15 2NS, England (Company
n°868273), and “Sellers” means, collectively, all such Persons.
     “Solvent”, with respect to any Person, means that as of the date of
determination, in light of all of the facts and circumstances existing at such
time, both (i)(a) the then fair saleable value of the property of such Person is
(1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person; (b) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (c) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as

16



--------------------------------------------------------------------------------



 



they become due; and (ii) such Person is “solvent” within the meaning given that
term and similar terms under applicable laws relating to fraudulent transfers
and conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.
     “Specified Representations” means the representations and warranties
contained in subsections 4.1A, 4.1B, 4.2A, 4.2D, 4.9 and 4.10.
     “Subordinated Indebtedness” means any Indebtedness of Company incurred from
time to time and subordinated by its terms in right of payment to the
Obligations.
     “Subsidiary”, with respect to any Person, means any corporation,
partnership, trust, limited liability company, association, Joint Venture or
other business entity of which more than 50% of the total voting power of shares
of stock or other ownership interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the members of the Governing Body
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other Subsidiaries of that Person or a combination thereof.
     “Subsidiary Debt Conversions” means the conversion of Indebtedness owed by
Subsidiaries to Company into additional equity of such Subsidiary to be held by
Company relating to intercompany inventory transfers for tax optimization
purposes done in the ordinary course of business.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (i) a so-called synthetic, off-balance sheet or tax retention lease, or
(ii) an agreement for the use or possession of property creating obligations
that do not appear on the balance sheet of such Person but which, upon the
insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).
     “Target” and “Targets” have the meaning assigned to such terms in the
recitals to this Agreement.
     “Tax” or “Taxes” means any present or future tax, levy, impost, duty, fee,
assessment, deduction, withholding or other charge of any nature and whatever
called, by whomsoever, on whomsoever and wherever imposed, levied, collected,
withheld or assessed, including interest, penalties, additions to tax and any
similar liabilities with respect thereto.
     “Thales SA” means Thales SA, a société anonyme incorporated and operating
under the laws of the Republic of France, whose registered office is located at
45, rue de Villiers, 92200 Neuilly sur Seine, France, registered under number
552 059 024 RCS Nanterre.
     “Transaction Costs” means the fees, costs and expenses payable by Company
on or before the Funding Date in connection with the transactions contemplated
by the Loan Documents.

17



--------------------------------------------------------------------------------



 



     “UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
     “Unasserted Obligations” means, at any time, Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (except for the
principal of and interest on, and fees relating to, any Indebtedness) in respect
of which no claim or demand for payment has been made (or, in the case of
Obligations for indemnification, no notice for indemnification has been issued
by the Indemnitee) at such time.
     “Warrant” means that certain warrant to purchase common stock issued by
Company on the Funding Date.
     1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations
Under Agreement.
     Except as otherwise expressly provided in this Agreement, all accounting
terms not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements and other information required to be
delivered by Company to Lenders pursuant to clauses (ii), (iii) and (x) of
subsection 5.1 shall be prepared in accordance with GAAP as in effect at the
time of such preparation. Calculations in connection with the definitions,
covenants and other provisions of this Agreement shall utilize GAAP as in effect
on the date of determination, applied in a manner consistent with that used in
preparing the financial statements referred to in subsection 4.3.
     1.3 Other Definitional Provisions and Rules of Construction.
          A. Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.
          B. References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Agreement unless otherwise specifically
provided. Section and subsection headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
          C. The use in any of the Loan Documents of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
          D. Unless otherwise expressly provided herein, references to
Organizational Documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto.

18



--------------------------------------------------------------------------------



 



Section 2. AMOUNTS AND TERMS OF COMMITMENTS AND LOANS
     2.1 Commitments; Making of Loans; the Register; Optional Notes.
          A. Commitments. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of Company herein set
forth, each Lender hereby severally agrees to make a loan to Company on the
Funding Date an amount not exceeding its Pro Rata Share of the aggregate amount
of the Commitments to be used for the purposes identified in subsection 2.5A.
The amount of each Lender’s Commitment is set forth opposite its name on
Schedule 2.1 annexed hereto and the aggregate amount of the Commitments is
$60,000,000; provided that the amount of the Commitment of each Lender shall be
adjusted to give effect to any assignment of such Commitment pursuant to
subsection 9.1B. Company may make only one borrowing under the Commitments.
Amounts borrowed under this subsection 2.1A(i) and subsequently repaid or
prepaid may not be reborrowed.
          B. Borrowing Mechanics. Company shall deliver to Administrative Agent
a duly executed Notice of Borrowing no later than 10:00 a.m. (San Francisco
time) at least one Business Day in advance of the Funding Date. In lieu of
delivering a Notice of Borrowing, Company may give Administrative Agent
telephonic notice by the required time of any proposed borrowing under this
subsection 2.1B; provided that such notice shall be promptly confirmed in
writing by delivery of a duly executed Notice of Borrowing to Administrative
Agent on or before the Funding Date.
     Neither Administrative Agent nor any Lender shall incur any liability to
Company in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by an Officer or
other person authorized to borrow on behalf of Company or for otherwise acting
in good faith under this subsection 2.1B and upon funding of Loans by Lenders in
accordance with this Agreement, pursuant to any such telephonic notice Company
shall have effected Loans hereunder.
     Company shall notify Administrative Agent prior to the funding of any Loans
in the event that any of the matters to which Company is required to certify in
the applicable Notice of Borrowing is no longer true and correct as of the
Funding Date, and the acceptance by Company of the proceeds of any Loans shall
constitute a re-certification by Company, as of the Funding Date, as to the
matters to which Company is required to certify in the Notice of Borrowing.
          C. Disbursement of Funds. All Loans shall be made by Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that neither Administrative Agent nor any Lender shall be responsible
for any default by any other Lender in that other Lender’s obligation to make a
Loan requested hereunder nor shall the amount of the Commitment of any Lender be
increased or decreased as a result of a default by any other Lender in that
other Lender’s obligation to make a Loan requested hereunder. Upon satisfaction
or waiver of the conditions precedent specified in Section 3, Administrative
Agent shall make the proceeds of the Loans available to Company on the Funding
Date by causing an amount of same day funds in Dollars equal to the proceeds of
all such Loans received by

19



--------------------------------------------------------------------------------



 



Administrative Agent from Lenders to be credited to the account of Company at
the Funding and Payment Office.
          D. The Register. Administrative Agent, acting for these purposes
solely as an agent of Company (it being acknowledged that Administrative Agent,
in such capacity, and its officers, directors, employees, agent and affiliates
shall constitute Indemnitees under subsection 9.3), shall maintain (and make
available for inspection by Company upon reasonable prior notice at reasonable
times) at its address referred to in subsection 9.8 a register for the
recordation of, and shall record, the names and addresses of Lenders and the
respective amounts of the Commitment and Loan of each Lender from time to time
(the “Register”). Company, Administrative Agent shall deem and treat the Persons
listed as Lenders in the Register as the holders and owners of the corresponding
Commitments and Loans listed therein for all purposes hereof; all amounts owed
with respect to any Commitment or Loan shall be owed to the Lender listed in the
Register as the owner thereof; and any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or Loans. Each Lender shall record on its internal records the
amount of its Loans and Commitments and each payment in respect hereof, and any
such recordation shall be conclusive and binding on Company, absent manifest
error, subject to the entries in the Register, which shall, absent manifest
error, govern in the event of any inconsistency with any Lender’s records.
Failure to make any recordation in the Register or in any Lender’s records, or
any error in such recordation, shall not affect any Loans or Commitments or any
Obligations in respect of any Loans.
          E. Optional Notes. If so requested by any Lender by written notice to
Company (with a copy to Administrative Agent) at least two Business Days prior
to the Funding Date or at any time thereafter, Company shall execute and deliver
to such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to subsection 9.1) on the
Funding Date (or, if such notice is delivered after the Funding Date, promptly
after Company’s receipt of such notice) a promissory note or promissory notes to
evidence such Lender’s Loan substantially in the form of Exhibit II annexed
hereto, with appropriate insertions.
     2.2 Interest on the Loans.
          A. Rate of Interest. Subject to the provisions of subsections 2.6,
each Loan shall bear interest on the unpaid principal amount thereof from the
date made through maturity (whether by acceleration or otherwise) at a rate of
10.00% per annum.
          B. Interest Payments. Subject to the provisions of subsection 2.2C,
interest on each Loan shall be payable in arrears on and to each Interest
Payment Date applicable to that Loan, upon any prepayment of that Loan (to the
extent accrued on the amount being prepaid) and at maturity; provided that, so
long as no Event of Default shall have occurred and be continuing, interest on
each Loan may, at the option of Company (which option must be exercised by
Company in identical fashion with respect to each outstanding Loan and each
Lender), be paid in kind by capitalizing such interest and adding it to the
aggregate principal amount of each Loan,

20



--------------------------------------------------------------------------------



 



pro rata, effective as of the applicable Interest Payment Date; provided further
that Company shall deliver to Administrative Agent an irrevocable notice that it
will exercise such right, specifying the amount of interest to be so paid in
kind at least three (3) Business Days prior to any Interest Payment Date as to
which such right is to be exercised.
          C. Default Rate. Upon the occurrence and during the continuation of
any Event of Default, the outstanding principal amount of all Loans and, to the
extent permitted by applicable law, any interest payments thereon not paid when
due and any fees and other amounts then due and payable hereunder, shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable upon
demand by Administrative Agent at a rate that is 2% per annum in excess of the
interest rate otherwise payable under this Agreement with respect to the
applicable Loans (or, in the case of any such fees and other amounts, at a rate
which is 2% per annum in excess of the interest rate otherwise payable under
this Agreement). Payment or acceptance of the increased rates of interest
provided for in this subsection 2.2C is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Administrative Agent or any Lender.
          D. Computation of Interest. Interest on the Loans shall be computed on
the basis of a 360-day year. In computing interest on any Loan, the date of the
making of such Loan shall be included, and the date of payment of such Loan
shall be excluded.
          E. Maximum Rate. Notwithstanding the foregoing provisions of this
subsection 2.2, in no event shall the rate of interest payable by Company with
respect to any Loan exceed the maximum rate of interest permitted to be charged
under applicable law.
     2.3 Fees.
          Company agrees to pay to Administrative Agent such fees in the amounts
and at the times separately agreed upon between Company and Administrative
Agent.
     2.4 Repayments, Prepayments, General Provisions Regarding Payments.
          A. Scheduled Payments of Loans.
          The Loans and all other amounts owed hereunder with respect to the
Loans shall be paid in full no later than the Maturity Date.
          B. Prepayments.
     (i) Voluntary Prepayments. Company may, upon not less than one Business
Day’s prior written or telephonic notice given to Administrative Agent by 12:00
noon (San Francisco time) on the date required and, if given by telephone,
promptly confirmed in writing to Administrative Agent, who will promptly notify
each Lender whose Loans are to be prepaid of such prepayment, at any time and
from time to time prepay, without premium or penalty any Loans on any Business
Day in whole or in part in an aggregate

21



--------------------------------------------------------------------------------



 



minimum amount of $5,000,000 and multiples of $5,000,000 in excess of that
amount (or, if the amount of the Loans is less than such aggregate minimum
amount, an amount equal to the amount of the Loans). Notice of prepayment having
been given as aforesaid, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
Any such voluntary prepayment shall be applied as specified in subsection
2.4B(ii).
     (ii) Application of Voluntary Prepayments. Any voluntary prepayments of the
Loans pursuant to subsection 2.4B(i) shall be applied to reduce first, accrued
but unpaid interest and fees, and thereafter, the principal of the Loans set
forth in subsection 2.4A.
          C. General Provisions Regarding Payments.
     (i) Manner and Time of Payment. All payments by Company of principal,
interest, fees and other Obligations shall be made in Dollars in same day funds,
without defense, setoff or counterclaim, free of any restriction or condition,
and delivered to Administrative Agent not later than 12:00 noon (San Francisco
time) on the date due at the Funding and Payment Office for the account of
Lenders; funds received by Administrative Agent after that time on such due date
shall be deemed to have been paid by Company on the next succeeding Business
Day.
     (ii) Application of Payments to Principal and Interest. All payments in
respect of the principal amount of any Loan shall include payment of accrued
interest on the principal amount being repaid or prepaid, and all such payments
shall be applied to the payment of interest before application to principal.
     (iii) Apportionment of Payments. Aggregate payments of principal and
interest shall be apportioned among all outstanding Loans to which such payments
relate, in each case proportionately to Lenders’ respective Pro Rata Shares.
Administrative Agent shall promptly distribute to each Lender, at the account
specified in the payment instructions delivered to Administrative Agent by such
Lender, its Pro Rata Share of all such payments received by Administrative Agent
when received by Administrative Agent pursuant to subsections 2.3.
     (iv) Payments on Business Days. Whenever any payment to be made hereunder
shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time
shall be included in the computation of the payment of interest hereunder or of
the commitment fees hereunder, as the case may be.
          D. Application of Payments after Event of Default. Upon the occurrence
and during the continuation of an Event of Default, if requested by Requisite
Lenders, or upon acceleration of the Obligations pursuant to Section 7, all
payments received by Administrative Agent (subject to any applicable
intercreditor agreement) may, in the discretion of Administrative Agent, be held
by Administrative Agent and (then or at any time thereafter) applied in full or
in part by Administrative Agent, in each case in the following order of
priority:

22



--------------------------------------------------------------------------------



 



     (i) to the payment of all amounts for which Administrative Agent is
entitled to compensation (including the fees described in subsection 2.3),
reimbursement and indemnification under any Loan Document and all advances made
by Administrative Agent thereunder for the account of Company, and to the
payment of all costs and expenses paid or incurred by Administrative Agent in
connection with the Loan Documents, all in accordance with subsections 8.4, 9.2
and 9.3 and the other terms of this Agreement and the Loan Documents;
     (ii) thereafter, to the payment of all other Obligations for the ratable
benefit of the holders thereof (subject to the provisions of subsection 2.4C(ii)
hereof); and
     (iii) thereafter, to the payment to or upon the order of Company or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.
     2.5 Use of Proceeds.
          A. Loans. The proceeds of the Loans shall be applied by Company to
fund the Acquisition Financing Requirements.
          B. Margin Regulations. No portion of the proceeds of any borrowing
under this Agreement shall be used by Company or any of its Subsidiaries in any
manner that might cause the borrowing or the application of such proceeds to
violate Regulation U, Regulation T or Regulation X of the Board of Governors of
the Federal Reserve System or any other regulation of such Board or to violate
the Exchange Act, in each case as in effect on the date or dates of such
borrowing and such use of proceeds.
     2.6 Increased Costs; Taxes; Capital Adequacy.
          A. Compensation for Increased Costs. Subject to the provisions of
subsection 2.6B (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any Change in Law:
     (i) subjects such Lender to any additional tax of any kind whatsoever with
respect to this Agreement or any of its obligations hereunder or any payments to
such Lender of principal, interest, fees or any other amount payable hereunder
(except for the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender);
     (ii) imposes, modifies or holds applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender; or
     (iii) imposes any other condition (other than with respect to Taxes) on or
affecting such Lender or its obligations hereunder;

23



--------------------------------------------------------------------------------



 



and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining its Loans or Commitments or agreeing to
purchase, purchasing or maintaining any participation therein or to reduce any
amount received or receivable by such Lender with respect thereto; then, in any
such case, Company shall promptly pay to such Lender, upon receipt of the
statement referred to in subsection 2.7A, such additional amount or amounts (in
the form of an increased rate of, or a different method of calculating, interest
or otherwise as such Lender in its reasonable discretion shall determine) as may
be necessary to compensate such Lender on an after-tax basis for any such
increased cost or reduction in amounts received or receivable hereunder. Company
shall not be required to compensate a Lender pursuant to this subsection 2.6A
for any increased cost or reduction in respect of a period occurring more than
nine months prior to the date on which such Lender notifies Company of such
Change in Law and such Lender’s intention to claim compensation therefor,
except, if the Change in Law giving rise to such increased cost or reduction is
retroactive, no such time limitation shall apply so long as such Lender requests
compensation within nine months from the date on which the applicable Government
Authority informed such Lender of such Change in Law.
          B. Taxes.
     (i) Payments to Be Free and Clear. Any and all payments by or on account of
any obligation of Company under this Agreement and the other Loan Documents
shall be made free and clear of, and without any deduction or withholding on
account of, any Indemnified Taxes or Other Taxes.
     (ii) Grossing-up of Payments. If Company or any other Person is required by
law to make any deduction or withholding on account of any Tax from any sum paid
or payable by Company to Administrative Agent or any Lender under any of the
Loan Documents:
     (a) Company shall notify Administrative Agent of any such requirement or
any change in any such requirement as soon as Company becomes aware of it;
     (b) Company shall timely pay any such Tax to the relevant Government
Authority when such Tax is due, in accordance with applicable law;
     (c) unless such Tax is an Excluded Tax, the sum payable by Company shall be
increased to the extent necessary to ensure that, after making the required
deductions (including deductions applicable to additional sums payable under
this subsection 2.6B(ii)), Administrative Agent or such Lender, as the case may
be, receives on the due date a net sum equal to the sum it would have received
had no such deduction been required or made; and
     (d) within 30 days after paying any sum from which it is required by law to
make any such deduction, and within 30 days after the due date of payment of any
Tax which it is required by clause (b) above to pay, Company shall deliver to
Administrative Agent the original or a certified copy of an official receipt or

24



--------------------------------------------------------------------------------



 



other document satisfactory to the other affected parties to evidence the
payment and its remittance to the relevant Government Authority.
     (iii) Indemnification by Company. Company shall indemnify Administrative
Agent and each Lender, within 10 days after demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including for the full amount of any
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this subsection 2.6B(iii)) paid by Administrative Agent or
such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Government Authority. A certificate as to the amount of such
payment or liability delivered to Company by a Lender (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Lender, shall be conclusive absent manifest error.
     (iv) Tax Status of Lenders. Unless not legally entitled to do so:
     (a) any Lender, if requested by Company or Administrative Agent, shall
deliver such forms or other documentation prescribed by applicable law or
reasonably requested by Company or Administrative Agent as will enable Company
or Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements;
     (b) any Foreign Lender that is entitled to an exemption from or reduction
of any Tax with respect to payments hereunder or under any other Loan Document
shall deliver to Company and Administrative Agent, on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter, as may be necessary in the determination of Company or
Administrative Agent, each in the reasonable exercise of its discretion), such
properly completed and duly executed forms or other documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding;
     (c) without limiting the generality of the foregoing, in the event that
Company is resident for tax purposes in the United States, any Foreign Lender
shall deliver to Company and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter, as may be necessary in the determination of Company or
Administrative Agent, each in the reasonable exercise of its discretion),
whichever of the following is applicable:
     (1) properly completed and duly executed copies of Internal Revenue Service
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

25



--------------------------------------------------------------------------------



 



     (2) properly completed and duly executed copies of Internal Revenue Service
Form W-8ECI,
     (3) in the case of a Foreign Lender claiming the benefits of the exemption
“portfolio interest” under Section 881(c) of the Internal Revenue Code, (a) a
duly executed certificate to the effect that such Foreign Lender is not (i) a
“bank” within the meaning of Section 881(c)(3)(a) of the Internal Revenue Code,
(ii) a ten-percent shareholder (within the meaning of Section 881(c)(3)(b) of
the Internal Revenue Code) of Company or (iii) a controlled foreign corporation
described in Section 881(c)(3)(c) of the Internal Revenue Code and (b) properly
completed and duly executed copies of Internal Revenue Service Form W-8BEN,
     (4) properly completed and duly executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in any Tax,
in each case together with such supplementary documentation as may be prescribed
by applicable law to permit Company and Administrative Agent to determine the
withholding or deduction required to be made, if any;
     (d) without limiting the generality of the foregoing, in the event that
Company is resident for tax purposes in the United States, any Foreign Lender
that does not act or ceases to act for its own account with respect to any
portion of any sums paid or payable to such Lender under any of the Loan
Documents (for example, in the case of a typical participation by such Lender)
shall deliver to Administrative Agent and Company (in such number of copies as
shall be requested by the recipient), on or prior to the date such Foreign
Lender becomes a Lender, or on such later date when such Foreign Lender ceases
to act for its own account with respect to any portion of any such sums paid or
payable, and from time to time thereafter, as may be necessary in the
determination of Company or Administrative Agent (each in the reasonable
exercise of its discretion):
     (1) duly executed and properly completed copies of the forms and statements
required to be provided by such Foreign Lender under clause (c) of subsection
2.6B(iv), to establish the portion of any such sums paid or payable with respect
to which such Lender acts for its own account and may be entitled to an
exemption from or a reduction of the applicable Tax, and
     (2) duly executed and properly completed copies of Internal Revenue Service
Form W-8IMY (or any successor forms) properly completed and duly executed by
such Foreign Lender, together with any information, if any, such Foreign Lender
chooses to transmit with such form, and any other certificate or statement of
exemption required under the Internal Revenue Code or the regulations
thereunder, to establish that

26



--------------------------------------------------------------------------------



 



such Foreign Lender is not acting for its own account with respect to a portion
of any such sums payable to such Foreign Lender;
     (e) without limiting the generality of the foregoing, in the event that
Company is resident for tax purposes in the United States, any Lender that is
not a Foreign Lender and has not otherwise established to the reasonable
satisfaction of Company and Administrative Agent that it is an exempt recipient
(as defined in section 6049(b)(4) of the Internal Revenue Code and the United
States Treasury Regulations thereunder) shall deliver to Company and
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter as prescribed by applicable law
or upon the request of Company or Administrative Agent), duly executed and
properly completed copies of Internal Revenue Service Form W-9; and
     (f) without limiting the generality of the foregoing, each Lender hereby
agrees, from time to time after the initial delivery by such Lender of such
forms, whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence so delivered obsolete or inaccurate in any
material respect, that such Lender shall promptly (1) deliver to Administrative
Agent and Company two original copies of renewals, amendments or additional or
successor forms, properly completed and duly executed by such Lender, together
with any other certificate or statement of exemption required in order to
confirm or establish that such Lender is entitled to an exemption from or
reduction of any Tax with respect to payments to such Lender under the Loan
Documents and, if applicable, that such Lender does not act for its own account
with respect to any portion of such payment, or (2) notify Administrative Agent
and Company of its inability to deliver any such forms, certificates or other
evidence.
          C. Capital Adequacy Adjustment. If any Lender shall have determined
that any Change in Law regarding capital adequacy has or would have the effect
of reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of, or with reference to, such Lender’s
Loans or Commitments or participations therein or other obligations hereunder
with respect to the Loans to a level below that which such Lender or such
controlling corporation could have achieved but for such Change in Law (taking
into consideration the policies of such Lender or such controlling corporation
with regard to capital adequacy), then from time to time, within five Business
Days after receipt by Company from such Lender of the statement referred to in
subsection 2.7A, Company shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after-tax basis for such reduction. Company shall not be required to compensate
a Lender pursuant to this subsection 2.6C for any reduction in respect of a
period occurring more than nine months prior to the date on which such Lender
notifies Company of such Change in Law and such Lender’s intention to claim
compensation therefor, except, if the Change in Law giving rise to such
reduction is retroactive, no such time limitation shall apply so long as such
Lender requests compensation within nine months from the date on which the
applicable Government Authority informed such Lender of such Change in Law.

27



--------------------------------------------------------------------------------



 



     2.7 Statement of Lenders; Obligation of Lenders to Mitigate.
          A. Statements. Each Lender claiming compensation or reimbursement
pursuant to subsection 2.6 or 2.7B shall deliver to Company (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis of the calculation of such compensation or reimbursement, which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.
          B. Mitigation. Each Lender agrees that, as promptly as practicable
after the officer of such Lender responsible for administering the Loans of such
Lender becomes aware of the occurrence of an event or the existence of a
condition that would entitle such Lender to receive payments under subsection
2.6, it will use reasonable efforts to make, issue, fund or maintain the
Commitments of such Lender or the Loans of such Lender through another lending
office of such Lender, if (i) as a result thereof the additional amounts which
would otherwise be required to be paid to such Lender pursuant to subsection 2.6
would be materially reduced and (ii) as determined by such Lender in its
reasonable discretion, such action would not otherwise be disadvantageous to
such Lender; provided that such Lender will not be obligated to utilize such
other lending office pursuant to this subsection 2.7B unless Company agrees to
pay all incremental expenses incurred by such Lender as a result of utilizing
such other lending office as described above.
     2.8 Replacement of a Lender.
     If Company receives a statement of amounts due pursuant to subsection 2.7A
from a Lender or a Lender (a “Non-Consenting Lender”) refuses to consent to an
amendment, modification or waiver of this Agreement that, pursuant to subsection
9.6, requires consent of 100% of the Lenders or 100% of the Lenders with
Obligations directly affected to which Requisite Lenders have consented, so long
as (i) no Potential Event of Default or Event of Default shall have occurred and
be continuing and Company has obtained a commitment from another Lender or an
Eligible Assignee to purchase at par the Non-Consenting Lender’s Loans and
assume the Non-Consenting Lender’s Commitments and all other obligations of the
Non-Consenting Lender hereunder and (ii), if applicable, the Non-Consenting
Lender is unwilling to withdraw the notice delivered to Company pursuant to
subsection 2.7 and/or is unwilling to remedy its default upon 10 days prior
written notice to the Non-Consenting Lender and Administrative Agent, Company
may require the Non-Consenting Lender to assign all of its Loans and Commitments
to such other Lender, Lenders, Eligible Assignee or Eligible Assignees pursuant
to the provisions of subsection 9.1B; provided that, prior to or concurrently
with such replacement, (1) the Non-Consenting Lender shall have received payment
in full of all principal, interest, fees and other amounts (including all
amounts under subsections 2.6 and/or 2.7B (if applicable)) through such date of
replacement and a release from its obligations under the Loan Documents, (2) the
processing fee required to be paid by subsection 9.1B(i) shall have been paid to
Administrative Agent, (3) all of the requirements for such assignment contained
in subsection 9.1B, including, without limitation, the consent of Administrative
Agent (if required) and the receipt by Administrative Agent of an executed
Assignment Agreement executed by the assignee (Administrative Agent being hereby
authorized to execute any Assignment Agreement on behalf of a Non-Consenting
Lender relating to the assignment of Loans and/or Commitments

28



--------------------------------------------------------------------------------



 



of such subject Lender) and other supporting documents, have been fulfilled, and
(4) each assignee shall consent, at the time of such assignment, to each matter
in respect of which such Non-Consenting Lender was a Non-Consenting Lender and
Company also requires each other Non-Consenting Lender that is a Non-Consenting
Lender to assign its Loans and Commitments.
Section 3. CONDITIONS
     The obligations of Lenders to make Loans hereunder are subject to the prior
or concurrent satisfaction of the following conditions:
     3.1 Conditions to the Execution Date.
     The obligations of Lenders to enter into this Agreement on the Execution
Date are subject to satisfaction of the following conditions:
          A. Company Documents. On or before the Execution Date, Company shall
deliver to Lenders (or to Administrative Agent with sufficient originally
executed copies, where appropriate, for each Lender) the following with respect
to Company, each, unless otherwise noted, dated the Execution Date:
     (i) Copies of the Organizational Documents of Company, certified by the
Secretary of State of its jurisdiction of organization or, if such document is
of a type that may not be so certified, certified by the secretary or similar
officer of Company, together with a good standing certificate from the Secretary
of State of its jurisdiction of organization and each other state in which
Company is qualified to do business and, to the extent generally available, a
certificate or other evidence of good standing as to payment of any applicable
franchise or similar taxes from the appropriate taxing authority of each of such
jurisdictions, each dated a recent date prior to the Execution Date;
     (ii) Resolutions of the Governing Body of Company approving and authorizing
the execution, delivery and performance of the Loan Documents, certified as of
the Execution Date by the secretary or similar officer of Company as being in
full force and effect without modification or amendment;
     (iii) Signature and incumbency certificates of the officers of Company
executing the Loan Documents;
     (iv) Executed originals of the Loan Documents; and
     (v) Such other documents as Administrative Agent may reasonably request.
          B. Corporate and Capital Structure; Ownership. The corporate
organizational structure, capital structure and ownership of Company and its
Subsidiaries shall be as set forth on Schedule 3.1 annexed hereto.

29



--------------------------------------------------------------------------------



 



          C. Representations and Warranties; Performance of Agreements. Company
shall have delivered to Administrative Agent an Officer’s Certificate, in form
and substance reasonably satisfactory to Administrative Agent, to the effect
that the representations and warranties of Company and its Subsidiaries (other
than Targets and their Subsidiaries) in Section 4 (except for the
representations and warranties set forth in subsection 4.18) are true, correct
and complete on and as of the Execution Date to the same extent as though made
on and as of that date (or, to the extent such representations and warranties
specifically relate to an earlier date, that such representations and warranties
were true, correct and complete in all material respects on and as of such
earlier date).
     3.2 Conditions to the Funding Date.
          The obligation of each Lender to make its Loans on the Funding Date
are, in addition to the conditions precedent specified in subsection 3.1,
subject to the following further conditions precedent:
          A. Financial Statements; Pro Forma Financial Statements. On or before
the Funding Date, Lenders shall have received from Company (i) the audited
statutory financial statements of each Target and its Subsidiaries, including
the related notes, where applicable, for the three-year period ended
December 31, 2006, (ii) the unaudited combined financial information of the
Targets as of December 31, 2006, and for the fiscal years of Targets ended
December 31, 2004, December 31, 2005 and December 31, 2006, together with the
accompanying draft report prepared by PricewaterhouseCoopers, (iii) projected
financial statements (including balance sheets and the related statements of
income and cash flows) of Company and its Subsidiaries (including Targets and
their Subsidiaries) for the three-year period after the Funding Date, and (iv) a
pro forma balance sheet of Company and its Subsidiaries (including Targets and
their Subsidiaries) as of the Funding Date after giving effect to the
Acquisition and the financing contemplated hereby. Upon receipt of the closing
Audit Report (as such term is defined in the Acquisition Agreement), Company
will deliver a copy of such Closing Audit Report to Lenders.
          B. Necessary Governmental Authorizations and Consents; Expiration of
Waiting Periods, Etc. Company shall have obtained all Governmental
Authorizations and all consents of other Persons, in each case that are
necessary in connection with the Acquisition, the other transactions
contemplated by the Loan Documents and the Related Agreements and the continued
operation of the business conducted by Company and its Subsidiaries (including
Targets) in substantially the same manner as conducted prior to the Funding
Date. Each such Governmental Authorization and consent shall be in full force
and effect, except in a case where the failure to obtain or maintain a
Governmental Authorization or consent, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. All
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that would restrain, prevent or otherwise
impose adverse conditions on the transactions contemplated by the Loan Documents
or the financing thereof. No action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable Government Authority to take action
to set aside its consent on its own motion shall have expired.

30



--------------------------------------------------------------------------------



 



          C. Termination of Existing Indebtedness. On the Funding Date, Targets
and their Subsidiaries shall have repaid in full all Indebtedness (excluding
accounts payable and other current liabilities subject to the working capital
adjustment provided for in Section 1.3 of the Acquisition Agreement) due from
any Target or its Subsidiary to any of Thales SA or its consolidated
Subsidiaries (other than any Target or any Subsidiary of any Target).
          D. Consummation of Acquisition.
     (i) There has not occurred since December 20, 2007 an Acquisition MAC;
     (ii) all conditions to the Acquisition set forth in Article VII of the
Acquisition Agreement shall have been satisfied or the fulfillment of any such
conditions shall have been waived with the consent of Administrative Agent;
     (iii) the Acquisition shall have become effective in accordance with the
terms of the Acquisition Agreement;
     (iv) the aggregate cash consideration paid to the holders of Targets’ stock
in respect of such stock in connection with the Acquisition shall not exceed
$120,000,000 (other than any Contingent Payment (as such term is defined in the
Acquisition Agreement));
     (v) Transaction Costs shall not exceed $10,000,000, and Administrative
Agent shall have received evidence to its reasonable satisfaction to such
effect; and
     (vi) Administrative Agent shall have received an Officer’s Certificate of
Company to the effect set forth in clauses (i)-(v) above and stating that
Company will proceed to consummate the Acquisition immediately upon the making
of the initial Loans.
          E. Opinions of Counsel to Company. Lenders shall have received
originally executed copies of one or more favorable written opinions of DLA
Piper, counsel for Company, in form and substance reasonably satisfactory to
Administrative Agent and its counsel, dated as of the Funding Date and setting
forth substantially the matters in the opinions designated in Exhibit III
annexed hereto and as to such other matters as Administrative Agent acting on
behalf of Lenders may reasonably request (this Agreement constituting a written
request by Company to such counsel to deliver such opinions to Lenders).
          F. Solvency Assurances. On the Funding Date, Administrative Agent and
Lenders shall have received an Officer’s Certificate of Company dated the
Funding Date, substantially in the form of Exhibit V annexed hereto and with
appropriate attachments, in each case demonstrating that, after giving effect to
the consummation of the transactions contemplated by the Loan Documents, Company
will be Solvent.

31



--------------------------------------------------------------------------------



 



          G. Related Agreements.
     (i) Approval of Certain Related Agreements. The Acquisition Agreement, the
Registration Rights Agreement and the Warrant shall each be in the form attached
hereto as Exhibits VI, VII and VIII, respectively.
     (ii) Related Agreements in Full Force and Effect. Administrative Agent
shall have received a fully executed or conformed copy of each Related Agreement
and any documents executed in connection therewith, and (i) each Related
Agreement shall be in full force and effect and no provision thereof shall have
been modified or waived in any respect determined by Administrative Agent to be
material, in each case without the consent of Administrative Agent, and (ii) the
Warrant shall have been duly issued.
          H. Completion of Proceedings. All corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto not previously found acceptable by
Administrative Agent, acting on behalf of Lenders, and its counsel shall be
reasonably satisfactory in form and substance to Administrative Agent and such
counsel, and Administrative Agent and such counsel shall have received all such
counterpart originals or certified copies of such documents as Administrative
Agent may reasonably request.
          I. Notice of Borrowing. Administrative Agent shall have received
before the Funding Date, in accordance with the provisions of subsection 2.1B, a
duly executed Notice of Borrowing signed by a duly authorized Officer of
Company.
          J. As of the Funding Date:
     (i) (a) The representations and warranties contained herein and in the
other Loan Documents shall be true, correct and complete in all material
respects on and as of the Funding Date to the same extent as though made on and
as of that date (or, to the extent such representations and warranties
specifically relate to an earlier date, that such representations and warranties
were true, correct and complete in all material respects on and as of such
earlier date), (b) the Specified Representations (for purposes of this
subsection 3.2J, references in the Specified Representations to Company and its
Subsidiaries shall be deemed to include Targets and their Subsidiaries) shall be
true, correct and complete in all material respects on and as of the Funding
Date to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties were true, correct and
complete in all material respects on and as of such earlier date, (c) the
representations of Targets in the Acquisition Agreement that are material to the
interests of the Lenders and solely to the extent to which Company has the right
to terminate its obligations under the Acquisition Agreement as a result of the
breach thereof, shall be true and correct as of the Funding Date, as though made
on and as of the Funding Date, and (d) Company shall have performed in all
material respects all agreements and satisfied all conditions which this
Agreement provides shall be performed or satisfied by it on or before the
Funding Date except as otherwise disclosed to and agreed to in writing by
Administrative Agent; provided that, with respect to clauses (a), (b) and
(d) above, if a representation and warranty, covenant or condition is

32



--------------------------------------------------------------------------------



 



qualified as to materiality, the applicable materiality qualifier set forth
above shall be disregarded with respect to such representation and warranty,
covenant or condition for purposes of this condition;
     (ii) No event shall have occurred and be continuing or would result from
the consummation of the borrowing contemplated by such Notice of Borrowing that
would constitute an Event of Default or a Potential Event of Default;
     (iii) Company shall have performed in all material respects all agreements
and satisfied all conditions which this Agreement provides shall be performed or
satisfied by it on or before that Funding Date; and
     (iv) No order, judgment or decree of any arbitrator or Government Authority
shall purport to enjoin or restrain any Lender from making the Loans to be made
by it hereunder;
     (v) There shall not be pending or threatened any action, suit,
investigation, litigation or proceeding in any court or before any arbitrator or
governmental instrumentality that could reasonably be expected to have a
Material Adverse Effect or an Acquisition MAC; and
     (vi) Company shall have delivered such other certificates or documents that
Administrative Agent shall reasonably request, in form and substance reasonably
satisfactory to Administrative Agent.
          K. Fees and Expenses. All fees and reasonable, documented
out-of-pocket expenses of Administrative Agent payable as of the Funding Date in
connection with this Agreement and the transactions contemplated hereby shall
have been paid by Company.
          L. Intercreditor Agreement. On or before the Funding Date,
Administrative Agent and Bank of America, N.A. shall have agreed upon a
definitive form of Intercreditor Agreement.
Section 4. COMPANY’S REPRESENTATIONS AND WARRANTIES
     In order to induce Lenders to enter into this Agreement and to make the
Loans, Company represents and warrants to each Lender:
     4.1 Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries.
          A. Organization and Powers. Company is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization as specified in Schedule 4.1 annexed hereto. Company has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents and the Related Agreements and to carry out the transactions
contemplated thereby.

33



--------------------------------------------------------------------------------



 



          B. Qualification and Good Standing. Company is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had and could not reasonably be expected to result in a Material Adverse Effect.
          C. Conduct of Business. Company and its Subsidiaries are engaged only
in the businesses permitted to be engaged in pursuant to subsection 6.9.
          D. Subsidiaries. All of the Subsidiaries of Company as of the
Execution Date and their jurisdictions of organization are identified in
Schedule 4.1 annexed hereto. The Capital Stock of each of the Subsidiaries of
Company identified in Schedule 4.1 annexed hereto is duly authorized, validly
issued, fully paid and nonassessable and none of such Capital Stock constitutes
Margin Stock. Each of the Subsidiaries of Company identified in Schedule 4.1
annexed hereto is a corporation, partnership, trust or limited liability company
duly organized, validly existing and in good standing under the laws of its
respective jurisdiction of organization set forth therein, has all requisite
power and authority to own and operate its properties and to carry on its
business as now conducted and as proposed to be conducted, and is qualified to
do business and in good standing in every jurisdiction where its assets are
located and wherever necessary to carry out its business and operations, in each
case except where failure to be so qualified or in good standing or a lack of
such power and authority has not had and could not reasonably be expected to
result in a Material Adverse Effect. Schedule 4.1 annexed hereto correctly sets
forth, as of the Execution Date, the ownership interest of Company and each of
its Subsidiaries in each of the Subsidiaries of Company identified therein.
     4.2 Authorization of Borrowing, etc.
          A. Authorization of Borrowing. The execution, delivery and performance
of the Loan Documents and the Related Agreements have been duly authorized by
all necessary corporate action on the part of Company.
          B. No Conflict. The execution, delivery and performance by Company of
the Loan Documents and the Related Agreements and the consummation of the
transactions contemplated by the Loan Documents and the Related Agreements do
not and will not (i) violate any provision of any law or any governmental rule
or regulation applicable to Company or any of its Subsidiaries in any material
respect or the Organizational Documents of Company or any of its Subsidiaries or
any order, judgment or decree of any court or other Government Authority binding
on Company or any of its Subsidiaries, (ii) conflict with, result in a breach of
or constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Company or any of its Subsidiaries in any manner that
would be likely to result in a Material Adverse Effect, (iii) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of Company or any of its Subsidiaries, or (iv) require any approval of
stockholders or any approval or consent of any Person under any Contractual
Obligation of Company or any of its Subsidiaries, except for such approvals or
consents which will be obtained on or before the Funding Date and identified in
the Acquisition Agreement.

34



--------------------------------------------------------------------------------



 



          C. Governmental Consents. The execution, delivery and performance by
Company of the Loan Documents and the Related Agreements and the consummation of
the transactions contemplated by the Loan Documents and the Related Agreements
do not and will not require any Governmental Authorization other than those
identified in the Acquisition Agreement.
          D. Binding Obligation. Each of the Loan Documents and the Related
Agreements has been duly executed and delivered by Company and is the legally
valid and binding obligation of Company, enforceable against Company in
accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.
     4.3 Financial Condition.
     Company has heretofore delivered to Lenders, at Lenders’ request, the
financial statements and information for the period ended September 30, 2007.
All such statements were prepared in conformity with GAAP and fairly present, in
all material respects, the financial position (on a consolidated basis) of the
entities described in such financial statements as at the respective dates
thereof and the results of operations and cash flows (on a consolidated basis)
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to the absence of
footnotes and changes resulting from audit and normal year-end adjustments.
Neither Company nor any of its Subsidiaries has (and will not have following the
funding of the initial Loans) any Contingent Obligation, contingent liability or
liability for taxes, long-term lease or unusual forward or long-term commitment
that, as of the Execution Date, is not reflected in the foregoing financial
statements or the notes thereto (other than (a) those liabilities reflected on
the Schedules to this Agreement and (b) Contingent Obligations that are
permitted to be incurred under subsection 6.4) or that is material in relation
to the business, operations, properties, assets, condition (financial or
otherwise) of Company or any of its Subsidiaries taken as a whole.
     4.4 No Material Adverse Change; No Restricted Junior Payments.
     Since December 20, 2007, no event or change has occurred that has resulted
in or evidences, either in any case or in the aggregate, a Material Adverse
Effect. Neither Company nor any of its Subsidiaries has directly or indirectly
declared, ordered, paid or made, or set apart any sum or property for, any
Restricted Junior Payment or agreed to do so except as permitted by subsection
6.5.
     4.5 Title to Properties; Liens; Real Property; Intellectual Property.
          A. Title to Properties; Liens. Company and its Subsidiaries have
(i) good, sufficient and legal title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), or (iii) good title to (in the case of all other
personal property), all of their respective properties and assets reflected in
the financial statements referred to in subsection 4.3 or in the most recent
financial statements

35



--------------------------------------------------------------------------------



 



delivered pursuant to subsection 5.1, in each case except for assets disposed of
since the date of such financial statements in the ordinary course of business.
Except as permitted by this Agreement, all such properties and assets are free
and clear of Liens.
          B. Intellectual Property. As of the Execution Date, Company and its
Subsidiaries own or have the right to use, all Intellectual Property used in the
conduct of their business, except where the failure to own or have such right to
use in the aggregate could not reasonably be expected to result in a Material
Adverse Effect. Except as disclosed on Schedule 4.5B, no claim has been asserted
and is pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does Company know of any valid basis for any such claim, except
for such claims that in the aggregate could not reasonably be expected to result
in a Material Adverse Effect. The use of such Intellectual Property by Company
and its Subsidiaries does not infringe on the rights of any Person, except for
such claims and infringements that, in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. All federal, state and material
foreign registrations of and applications for Intellectual Property, and all
material unregistered Intellectual Property, that are owned or licensed by
Company or any of its Subsidiaries on the Execution Date are described on
Schedule 4.5 annexed hereto.
     4.6 Litigation; Adverse Facts.
     Except as disclosed on Schedule 4.6, there are no Proceedings (whether or
not purportedly on behalf of Company or any of its Subsidiaries) at law or in
equity, or before or by any court or other Government Authority (including any
Environmental Claims) that are pending or, to the knowledge of Company,
threatened against Company or any of its Subsidiaries or any property of Company
or any of its Subsidiaries and that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. Neither Company
nor any of its Subsidiaries (i) is in violation of any applicable laws
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (ii) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or other Government
Authority that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.
     4.7 Payment of Taxes.
     Except to the extent permitted by subsection 5.3, all tax returns and
reports of Company and its Subsidiaries required to be filed by any of them have
been timely filed, and all taxes shown on such tax returns to be due and payable
and all assessments, fees and other governmental charges upon Company and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises that are due and payable have been paid when due and payable or
provision therefor has been made, except for such taxes that are being actively
contested by Company or such Subsidiary in good faith and by appropriate
proceedings; provided that such reserves or other appropriate provisions, if
any, as shall be required in conformity with GAAP shall have been made or
provided therefor.

36



--------------------------------------------------------------------------------



 



     4.8 Performance of Agreements.
     Neither Company nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its Contractual Obligations, and no condition
exists that, with the giving of notice or the lapse of time or both, would
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to result in
a Material Adverse Effect.
     4.9 Governmental Regulation.
     Neither Company nor any of its Subsidiaries is subject to regulation under
the Investment Company Act of 1940 or under any other federal or state statute
or regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.
     4.10 Securities Activities.
          A. Neither Company nor any of its Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying any Margin Stock.
          B. Following application of the proceeds of each Loan, not more than
25% of the value of the assets (either of Company only or of Company and its
Subsidiaries on a consolidated basis) subject to the provisions of subsection
6.2 or 6.6 or subject to any restriction contained in any agreement or
instrument, between Company and any Lender or any Affiliate of any Lender,
relating to Indebtedness and within the scope of subsection 7.2, will be Margin
Stock.
     4.11 Employee Benefit Plans.
          A. Company, each of its Subsidiaries and each of their respective
ERISA Affiliates are in compliance in all material respects with all applicable
provisions and requirements of ERISA and the regulations and published
interpretations thereunder with respect to each Employee Benefit Plan, and have
performed all their obligations under each Employee Benefit Plan in all material
respects. Each Employee Benefit Plan that is intended to qualify under Section
401(a) of the Internal Revenue Code has received a favorable opinion, advisory
or determination letter from the Internal Revenue Service.
          B. No ERISA Event has occurred or is reasonably expected to occur.
          C. Except to the extent required under Section 4980B of the Internal
Revenue Code or other applicable law, no Employee Benefit Plan provides health
or welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employee of Company, any of its Subsidiaries or any of their
respective ERISA Affiliates.

37



--------------------------------------------------------------------------------



 



          D. As of the most recent valuation date for any Pension Plan, the
amount of unfunded benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), does not exceed $500,000.
          E. As of the most recent valuation date for each Multiemployer Plan
for which the actuarial report is available, the potential liability of Company,
its Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA, does not exceed $500,000.
          F. As of the date hereof, Company and its Subsidiaries have made full
payment when due of all required contributions to any Foreign Plan.
     4.12 Certain Fees.
     No broker’s or finder’s fee or commission will be payable with respect to
this Agreement or any of the transactions contemplated hereby, and Company
hereby indemnifies Lenders against, and agrees that it will hold Lenders
harmless from, any claim, demand or liability for any such broker’s or finder’s
fees alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable fees, expenses and disbursements of counsel)
arising in connection with any such claim, demand or liability.
     4.13 Environmental Protection.
     (i) Neither Company nor any of its Subsidiaries nor any of their respective
Facilities or operations are subject to any outstanding written order, consent
decree or settlement agreement with any Person relating to (a) any Environmental
Law, (b) any Environmental Claim, or (c) any Hazardous Materials Activity that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;
     (ii) neither Company nor any of its Subsidiaries has received any letter or
request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
state law which remain pending or unresolved;
     (iii) there are and, to Company’s knowledge, have been no conditions,
occurrences, or Hazardous Materials Activities that could reasonably be expected
to form the basis of an Environmental Claim against Company or any of its
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect;
     (iv) neither Company nor any of its Subsidiaries nor, to Company’s
knowledge, any predecessor of Company or any of its Subsidiaries has filed any
notice under any Environmental Law indicating past or present treatment of
Hazardous

38



--------------------------------------------------------------------------------



 



Materials at any Facility, and none of Company’s or any of its Subsidiaries’
operations involves the generation, transportation, treatment, storage or
disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any
state equivalent, except in compliance with Environmental Laws; and
     (v) compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws would not, individually or
in the aggregate, be reasonably expected to result in a Material Adverse Effect.
     4.14 Employee Matters.
     There is no strike or work stoppage in existence or to Company’s knowledge,
threatened, involving Company or any of its Subsidiaries that could reasonably
be expected to result in a Material Adverse Effect.
     4.15 Solvency.
     Company is and, upon the incurrence of any Obligations by Company on any
date on which this representation is made, will be, Solvent.
     4.16 Disclosure.
     No representation or warranty of Company or any of its Subsidiaries
contained in any Loan Document, any Related Agreement or in any other document,
certificate or written statement (excluding the projections, models, pro forma
financial information and forward-looking statements contained therein and the
estimates contained in such projections, models, pro forma financial information
and forward-looking statements) furnished to Lenders by or on behalf of Company
or any of its Subsidiaries for use in connection with the transactions
contemplated by this Agreement contains any untrue statement of a material fact
or omits to state a material fact (known to Company, in the case of any document
not furnished by it) necessary in order to make the statements contained herein
or therein not misleading in light of the circumstances in which the same were
made. Any projections, models, pro forma financial information and
forward-looking statements contained in such materials are based upon good faith
estimates and assumptions believed by Company to be reasonable at the time made,
it being recognized by Lenders that such projections as to future events are not
to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ from the projected results. There are
no facts known to Company (other than matters of a general economic nature)
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect and that have not been disclosed herein or in such
other documents, certificates and statements furnished to Lenders for use in
connection with the transactions contemplated hereby.
     4.17 Subordinated Indebtedness.
     The Obligations constitute senior indebtedness of Company.

39



--------------------------------------------------------------------------------



 



     4.18 Related Agreements.
          A. Delivery of Related Agreements. On or prior to the Funding Date,
Company has delivered to Lenders complete and correct copies of each Related
Agreement and of all exhibits and schedules thereto.
          B. Acquisition Agreement Representations. On the Funding Date, the
representations in the Acquisition Agreement that are material to the interests
of the Lenders and solely to the extent that Company has the right to terminate
its obligations as a result of the breach thereof, are true and correct as of
the date of the Acquisition Agreement and as of the Funding Date, as though made
on and as of the Funding Date, except where the failure of such representations
or warranties to be true and correct (without giving effect to any limitation as
to “Material Adverse Effect”, “in all material respects”, “in any material
respect”, “material” or “materially” set forth in such representations and
warranties) does not have and would not reasonably be expected to have an
Acquisition MAC.
          C. Survival. Notwithstanding anything in the Acquisition Agreement to
the contrary, the representations and warranties of Company set forth in
subsection 4.18B shall, solely for purposes of this Agreement, survive the
Funding Date for the benefit of Lenders.
Section 5. COMPANY’S AFFIRMATIVE COVENANTS
     Company covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations (other than Unasserted Obligations), unless Requisite
Lenders shall otherwise give prior written consent, Company shall perform, and
shall cause each of its Subsidiaries to perform, all covenants in this
Section 5.
     5.1 Financial Statements and Other Reports.
     Company will maintain, and cause each of its Subsidiaries to maintain, a
system of accounting established and administered in accordance with sound
business practices to permit preparation of financial statements in conformity
with GAAP. Company will deliver to Administrative Agent and Lenders:
     (i) Events of Default, etc.: promptly upon any officer of Company obtaining
knowledge (a) of any condition or event that constitutes an Event of Default or
Potential Event of Default, or becoming aware that any Lender has given any
notice (other than to Administrative Agent) or taken any other action with
respect to a claimed Event of Default or Potential Event of Default, (b) that
any Person has given any notice to Company or any of its Subsidiaries or taken
any other action with respect to a claimed default or event or condition of the
type referred to in subsection 7.2, or (c) of the occurrence of any event or
change that has caused, either in any case or in the aggregate, a Material
Adverse Effect, an Officer’s Certificate specifying the nature and period of
existence of such condition, event or change, or specifying the notice given or
action taken by any such Person and the nature of such claimed Event of Default,
Potential

40



--------------------------------------------------------------------------------



 



Event of Default, default, event or condition, and what action Company has
taken, is taking and proposes to take with respect thereto;
     (ii) Quarterly Financials: as soon as available and in any event within 45
days after the end of each of the first three Fiscal Quarters of each Fiscal
Year, (a) the consolidated balance sheet of Company and its Subsidiaries as at
the end of such Fiscal Quarter and the related consolidated statements of
income, stockholders’ equity and cash flows of Company and its Subsidiaries for
such Fiscal Quarter and for the period from the beginning of the then current
Fiscal Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year, all in reasonable detail and certified by the chief
financial officer of Company that they fairly present, in all material respects,
the financial condition of Company and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated, subject to the absence of footnotes and changes resulting
from audit and normal year-end adjustments, and (b) a narrative report
describing the operations of Company and its Subsidiaries in the form prepared
for presentation to senior management for such Fiscal Quarter and for the period
from the beginning of the then current Fiscal Year to the end of such Fiscal
Quarter; provided however that so long as Company timely files a quarterly
report on Form 10-Q with the Securities and Exchange Commission for any Fiscal
Quarter containing consolidated financial statements for Company and its
Subsidiaries, Company shall be required to deliver a copy of such quarterly
report in lieu of the financial statements and narrative described in this
subsection 5.1(ii);
     (iii) Year-End Financials: as soon as available and in any event within 90
days after the end of each Fiscal Year, (a) the consolidated balance sheet of
Company and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of
Company and its Subsidiaries for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year, all in
reasonable detail and certified by the chief financial officer of Company that
they fairly present, in all material respects, the financial condition of
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, (b) a narrative
report describing the operations of Company and its Subsidiaries in the form
prepared for presentation to senior management for such Fiscal Year, and (c) in
the case of such consolidated financial statements, a report thereon of Ernst &
Young LLP or other independent certified public accountants of recognized
national standing selected by Company and reasonably satisfactory to
Administrative Agent, which report shall be unqualified, shall express no
doubts, assumptions or qualifications concerning the ability of Company and its
Subsidiaries to continue as a going concern, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of Company and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with

41



--------------------------------------------------------------------------------



 



such consolidated financial statements has been made in accordance with
generally accepted auditing standards; provided however, that so long as Company
timely files an annual report on Form 10-K with the Securities and Exchange
Commission containing consolidated financial statements for Company and its
Subsidiaries, Company shall be required to deliver a copy of such annual report
in lieu of the financial statements and narrative described in this subsection
5.1(iii);
     (iv) Officer’s Certificate: together with each delivery of financial
statements pursuant to subdivisions (ii) and (iii) above, an Officer’s
Certificate of Company stating that the signers have reviewed the terms of this
Agreement and have made, or caused to be made under their supervision, a review
in reasonable detail of the transactions and condition of Company and its
Subsidiaries during the accounting period covered by such financial statements
and that such review has not disclosed the existence during or at the end of
such accounting period, and that the signers do not have knowledge of the
existence as at the date of such Officer’s Certificate, of any condition or
event that constitutes an Event of Default or Potential Event of Default, or, if
any such condition or event existed or exists, specifying the nature and period
of existence thereof and what action Company has taken, is taking and proposes
to take with respect thereto;
     (v) Accountants’ Reports: promptly upon receipt thereof (unless restricted
by applicable professional standards), copies of all reports submitted to
Company by independent certified public accountants in connection with each
annual, interim or special audit of the financial statements of Company and its
Subsidiaries made by such accountants, including any comment letter submitted by
such accountants to management in connection with their annual audit;
     (vi) SEC Filings and Press Releases: promptly upon their becoming available
and to the extent not available on EDGAR or Company’s website, copies of (a) all
financial statements, reports, notices and proxy statements sent or made
available generally by Company to its security holders or by any Subsidiary of
Company to its security holders other than Company or another Subsidiary of
Company, (b) all regular and periodic reports and all registration statements
(other than on Form S-8 or a similar form) and prospectuses, if any, filed by
Company or any of its Subsidiaries with any securities exchange or with the
Securities and Exchange Commission or any governmental or private regulatory
authority, and (c) all press releases and other statements made available
generally by Company or any of its Subsidiaries to the public concerning
material developments in the business of Company or any of its Subsidiaries;

42



--------------------------------------------------------------------------------



 



     (vii) Litigation or Other Proceedings: promptly upon any Officer of Company
obtaining knowledge of (a) the institution of, or material threat in writing of,
any Proceeding against or affecting Company or any of its Subsidiaries or any
property of Company or any of its Subsidiaries not previously disclosed in
writing by Company to Lenders or (b) any material development in any Proceeding
that, in any case:
     (x) if adversely determined, has a reasonable possibility after giving
effect to the coverage and policy limits of insurance policies issued to Company
and its Subsidiaries of giving rise to a Material Adverse Effect; or
     (y) seeks to enjoin or otherwise prevent the consummation of, or to recover
any damages or obtain relief as a result of, the transactions contemplated
hereby;
written notice thereof together with such other information as may be reasonably
available to Company to enable Lenders and their counsel to evaluate such
matters;
     (viii) ERISA Events: promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Company, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened in writing by
the Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto;
     (ix) ERISA Notices: with reasonable promptness, copies of (a) all notices
received by Company, any of its Subsidiaries or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event; and
(b) copies of such other documents or governmental reports or filings relating
to any Employee Benefit Plan as Administrative Agent shall reasonably request;
     (x) Financial Plans: as soon as practicable and in any event no later than
45 days after the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year in form reasonably acceptable to
Administrative Agent (the “Financial Plan” for such Fiscal Year), including
(a) a forecasted consolidated balance sheet and forecasted consolidated
statements of income and cash flows of Company and its Subsidiaries for such
Fiscal Year, (b) forecasted consolidated statements of income and cash flows of
Company and its Subsidiaries for each month of each such Fiscal Year, and
(c) such other information and projections as any Lender may reasonably request;
     (xi) Notices from Holders of Indebtedness: promptly, upon receipt, copies
of all notices from holders of material Indebtedness or a trustee, agent or
other representative of such a holder; and
     (xii) Other Information: with reasonable promptness, such other information
and data with respect to Company or any of its Subsidiaries as from time to time
may be reasonably requested by any Lender.
     5.2 Existence, etc.
     Except as permitted under subsection 6.6, Company will, and will cause each
of its Subsidiaries to, at all times preserve and keep in full force and effect
its existence in the jurisdiction of organization specified on Schedule 4.1 and
all rights and franchises material to its business; provided, however that
neither Company nor any of its Subsidiaries shall be required to

43



--------------------------------------------------------------------------------



 



preserve the existence of any such Subsidiary or any such right or franchise if
the Governing Body of Company or such Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
Company or such Subsidiary, as the case may be, and that the loss thereof could
not reasonably be expected to have a Material Adverse Effect.
     5.3 Payment of Taxes and Claims; Tax.
          A. Company will, and will cause each of its Subsidiaries to, pay all
federal, state and material local taxes, assessments and other governmental
charges imposed upon it or any of its properties or assets or in respect of any
of its income, businesses or franchises before any penalty accrues thereon, and
all claims (including claims for labor, services, materials and supplies) for
sums that have become due and payable and that by law have or may become a Lien
upon any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided that no such tax, assessment,
charge or claim need be paid if it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
such reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor.
          B. Company will not, nor will it permit any of its Subsidiaries to,
file or consent to the filing of any consolidated income tax return with any
Person (other than Company or any of its Subsidiaries), except as required by
law.
     5.4 Maintenance of Properties; Insurance.
          A. Maintenance of Properties. Company will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of Company and its Subsidiaries (including all
Intellectual Property) and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof except to the extent that
failure to perform such obligations would not reasonably be expected to have a
Material Adverse Effect.
          B. Insurance. Company will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Company and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by corporations
of established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for
corporations similarly situated in the industry.
     5.5 Inspection Rights; Lender Meeting.
          A. Inspection Rights. Company shall, and shall cause each of its
Subsidiaries to, permit any authorized representatives designated by any Lender
to visit and

44



--------------------------------------------------------------------------------



 



inspect any of the properties of Company or of any of its Subsidiaries, to
inspect, copy and take extracts from its and their financial and accounting
records, and to discuss its and their affairs, finances and accounts with its
and their officers and independent public accountants (provided that Company
may, if it so chooses, be present at or participate in any such discussion), all
upon reasonable notice and at such reasonable times during normal business hours
(i) so long as no Event of Default has occurred and is continuing, not more than
one time per Fiscal Year and as would not interfere with the normal operation of
Company in the ordinary course and (ii) following the occurrence and during the
continuation of an Event of Default, as often as may reasonably be requested or
at any time or from time to time.
          B. Lender Meeting. Company will, upon the request of Administrative
Agent or Requisite Lenders, participate in a meeting of Administrative Agent and
Lenders once during each Fiscal Year to be held at Company’s principal offices
(or at such other location as may be agreed to by Company and Administrative
Agent) at such time as may be agreed to by Company and Administrative Agent.
     5.6 Compliance with Laws, etc.
     Company shall comply, and shall cause each of its Subsidiaries to comply,
with the requirements of all applicable laws, rules, regulations and orders of
any Government Authority (including all Environmental Laws), noncompliance with
which could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.
     5.7 Environmental Matters.
          A. Environmental Disclosure. Company will deliver to Administrative
Agent and Lenders:
     (i) Environmental Audits and Reports. As soon as practicable following
receipt thereof, copies of all environmental audits, investigations, analyses
and reports of any kind or character, whether prepared by personnel of Company
or any of its Subsidiaries or by independent consultants, Government Authorities
or any other Persons, with respect to significant environmental matters at any
Facility that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect or with respect to any Environmental Claims
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.
     (ii) Notice of Certain Releases, Remedial Actions, etc. Promptly upon the
occurrence thereof, written notice describing in reasonable detail (a) any
Release required to be reported to any Government Authority under any applicable
Environmental Laws, (b) any remedial action taken by Company or any other Person
in response to (1) any Hazardous Materials Activities the existence of which
could reasonably be expected to result in one or more Environmental Claims
having, individually or in the aggregate, a Material Adverse Effect, or (2) any
Environmental Claims that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, and (c) Company’s discovery of
any occurrence or condition on any real property adjoining

45



--------------------------------------------------------------------------------



 



or in the vicinity of any Facility that could cause such Facility or any part
thereof to be subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws.
     (iii) Written Communications Regarding Environmental Claims, Releases, etc.
As soon as practicable following the sending or receipt thereof by Company or
any of its Subsidiaries, a copy of any and all written communications with
respect to (a) any Environmental Claims that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, (b) any
Release required to be reported to any Government Authority, and (c) any request
for information from any Government Authority that states such Government
Authority is investigating whether Company or any of its Subsidiaries may be
potentially responsible for any Hazardous Materials Activity.
     (iv) Notice of Certain Proposed Actions Having Environmental Impact. Prompt
written notice describing in reasonable detail (a) any proposed acquisition of
stock, assets, or property by Company or any of its Subsidiaries that could
reasonably be expected to (1) expose Company or any of its Subsidiaries to, or
result in, Environmental Claims that could reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect or (2) affect the
ability of Company or any of its Subsidiaries to maintain in full force and
effect all material Governmental Authorizations required under any Environmental
Laws for their respective operations and (b) any proposed action to be taken by
Company or any of its Subsidiaries to modify current operations in a manner that
could reasonably be expected to subject Company or any of its Subsidiaries to
any additional obligations or requirements under any Environmental Laws that
could reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.
          B. Company’s Actions Regarding Hazardous Materials Activities,
Environmental Claims and Violations of Environmental Laws.
     (i) Remedial Actions Relating to Hazardous Materials Activities. Company
shall, in compliance with all applicable Environmental Laws, promptly undertake,
and shall cause each of its Subsidiaries promptly to undertake, any and all
investigations, studies, sampling, testing, abatement, cleanup, removal,
remediation or other response actions necessary to remove, remediate, clean up
or abate any Hazardous Materials Activity on, under or about any Facility that
is in violation of any Environmental Laws or that presents a material risk of
giving rise to an Environmental Claim.
     (ii) Actions with Respect to Environmental Claims and Violations of
Environmental Laws. Company shall promptly take, and shall cause each of its
Subsidiaries promptly to take, any and all actions necessary to (i) cure any
violation of applicable Environmental Laws by Company or its Subsidiaries that
could reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect and (ii) make an appropriate response to any
Environmental Claim against Company or any of its Subsidiaries and discharge any
obligations it may have to any Person thereunder

46



--------------------------------------------------------------------------------



 



where failure to do so could reasonably be expected to result in, individually
or in the aggregate, a Material Adverse Effect.
Section 6. COMPANY’S NEGATIVE COVENANTS
     Company covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations (other than Unasserted Obligations), unless Requisite
Lenders shall otherwise give prior written consent, Company shall perform, and
shall cause each of its Subsidiaries to perform, all covenants in this
Section 6.
     6.1 Indebtedness.
     Company shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create, incur, assume or guaranty, or otherwise become
or remain directly or indirectly liable with respect to, any Indebtedness,
except:
     (i) Company may become and remain liable with respect to the Obligations;
     (ii) Company and its Subsidiaries may become and remain liable with respect
to Contingent Obligations permitted by subsection 6.4 and, upon any matured
obligations actually arising pursuant thereto, the Indebtedness corresponding to
the Contingent Obligations so extinguished;
     (iii) Company and its Subsidiaries may become and remain liable with
respect to Indebtedness in respect of Capital Leases aggregating, together with
any Indebtedness secured by Liens permitted pursuant to subsections 6.2A(ii) and
(iii), not in excess of $15,000,000 at any time outstanding;
     (iv) Company may become and remain liable with respect to Indebtedness to
any Subsidiary, and any wholly-owned Subsidiary of Company may become and remain
liable with respect to Indebtedness to any other Subsidiary of Company;
     (v) Wholly-owned Subsidiaries of Company may become and remain liable with
respect to Indebtedness to Company not in excess of $20,000,000 at any time
outstanding to the extent necessary to obtain favorable tax treatment;
     (vi) Company and its Subsidiaries, as applicable, may remain liable with
respect to Indebtedness described in Schedule 6.1 annexed hereto;
     (vii) Company and its Subsidiaries may become and remain liable with
respect to Indebtedness pursuant to Secured Working Capital Debt;
     (viii) Company or a Subsidiary of Company may become and remain liable with
respect to Indebtedness of any Person assumed in connection with a Permitted
Acquisition and a Person that becomes a direct or indirect Subsidiary of Company
as a result of a Permitted Acquisition may remain liable with respect to
Indebtedness existing

47



--------------------------------------------------------------------------------



 



on the date of such acquisition; provided that such Indebtedness is not created
in anticipation of such acquisition;
     (ix) Company may become and remain liable with respect to Subordinated
Indebtedness; provided that, such the subordination terms of such Subordinated
Indebtedness are reasonably satisfactory to Administrative Agent in form and
substance and the maturity date of such Subordinated Indebtedness is at least
one year later than the Maturity Date;
     (x) Company and its Subsidiaries may become and remain liable with respect
to Indebtedness incurred in the ordinary course of business in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, controlled disbursement, e-payable,
electronic funds transfer, wire transfer, controlled disbursement, overdraft,
depository, information reporting, lockbox, and stop payment, overdraft and/or
wire transfer services; and
     (xi) Company and its Subsidiaries may become and remain liable with respect
to other Indebtedness in an aggregate principal amount not to exceed $4,000,000
at any time outstanding.
     6.2 Liens and Related Matters.
          A. Prohibition on Liens. Company shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly, create, incur, assume or permit
to exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC or under any similar recording or notice statute, except:
     (i) Permitted Encumbrances;
     (ii) Liens on any asset existing at the time of acquisition of such asset
by Company or a Subsidiary, or Liens to secure the payment of all or any part of
the purchase price of an asset upon the acquisition of such asset by Company or
a Subsidiary or to secure any Indebtedness permitted hereby incurred by Company
or a Subsidiary at the time of or within ninety days after the acquisition of
such asset, which Indebtedness is incurred for the purpose of financing all or
any part of the purchase price thereof; provided, however, that the Lien shall
apply only to the asset so acquired and proceeds thereof; and provided further,
that all such Liens do not secure Indebtedness aggregating, together with any
Indebtedness secured by Liens permitted pursuant to subsection 6.2A(iii) and any
Indebtedness permitted pursuant to subsection 6.1(iii), in excess of $15,000,000
at any time outstanding;

48



--------------------------------------------------------------------------------



 



     (iii) Liens assumed in connection with a Permitted Acquisition and Liens on
assets of a Person that becomes a direct or indirect Subsidiary of Company after
the date of this Agreement in a Permitted Acquisition, provided, however, that
such Liens exist at the time such Person becomes a Subsidiary and are not
created in anticipation of such acquisition and, in any event, do not secure
Indebtedness aggregating, together with any Indebtedness secured by Liens
permitted pursuant to subsection 6.2A(ii) and any Indebtedness permitted
pursuant to subsection 6.1(iii), in excess of $15,000,000 at any time
outstanding;
     (iv) Liens described in Schedule 6.2 annexed hereto; and
     (v) To the extent the proceeds of the Indebtedness described in subsection
6.1(vii) are used for working capital and other general corporate purposes only,
Liens securing such Indebtedness.
          B. No Further Negative Pledges. Neither Company nor any of its
Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, to secure Indebtedness under any senior credit facility,
other than (i) an agreement prohibiting only the creation of Liens securing
Subordinated Indebtedness, (ii) any agreement evidencing Indebtedness secured by
Liens permitted by subsection 6.2A(ii), as to the assets securing such
Indebtedness, (iii) Secured Working Capital Debt, and (iv) any agreement
evidencing an asset sale, as to the assets being sold.
          C. No Restrictions on Subsidiary Distributions to Company or Other
Subsidiaries. Company will not, and will not permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary to
(i) pay dividends or make any other distributions on any of such Subsidiary’s
Capital Stock owned by Company or any other Subsidiary of Company, (ii) repay or
prepay any Indebtedness owed by such Subsidiary to Company or any other
Subsidiary of Company, (iii) make loans or advances to Company or any other
Subsidiary of Company, or (iv) transfer any of its property or assets to Company
or any other Subsidiary of Company, except (a) as provided in this Agreement or
an agreement evidencing Indebtedness permitted under Section 6.1(vii) and (b),
as to transfers of assets, as may be provided in an agreement with respect to a
sale of such assets.
     6.3 Investments; Acquisitions.
     Company shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, make or own any Investment in any Person, including any
Joint Venture, or acquire, by purchase or otherwise, all or substantially all
the business, property or fixed assets of, or Capital Stock of any Person, or
any division or line of business of any Person except:
     (i) Company and its Subsidiaries may make and own Investments in Cash and
Cash Equivalents, and Company’s Foreign Subsidiaries may make and own
Investments in Foreign Cash Equivalents;

49



--------------------------------------------------------------------------------



 



     (ii) Company and its wholly-owned Subsidiaries may make and own additional
equity Investments in their respective wholly-owned Subsidiaries (a) in an
aggregate amount not to exceed $2,500,000 at any time and (b) resulting from
Subsidiary Debt Conversions;
     (iii) Company and its Subsidiaries may make intercompany loans to the
extent permitted under subsections 6.1(iv) and (v);
     (iv) Company and its Subsidiaries may continue to own the Investments owned
by them and described in Schedule 6.3 annexed hereto;
     (v) Company and its Subsidiaries may acquire assets (including Capital
Stock and including Capital Stock of Subsidiaries formed in connection with any
such acquisition) having a fair market value not in excess of $20,000,000 in any
one Fiscal Year; provided that no Potential Event of Default or Event of Default
shall have occurred and be continuing at the time such acquisition occurs or
after giving effect thereto;
     (vi) Pursuant to the Acquisition Agreement;
     (vii) Company and its Subsidiaries may make and own other Investments in an
aggregate amount not to exceed at any time $3,000,000;
     (viii) Company and its Subsidiaries may acquire the remaining 51% ownership
interest of Hypercom (Thailand) Co., Ltd. not already directly or indirectly
owned by Company;
     (ix) Company and its Subsidiaries may receive and hold promissory notes and
other non-cash consideration received in connection with any Asset Sale
permitted by subsection 6.6; and
     (x) Company and its Subsidiaries may acquire Securities in connection with
the satisfaction or enforcement of Indebtedness or claims due or owing to
Company or any of its Subsidiaries or as security for any such Indebtedness or
claim.
     6.4 Contingent Obligations.
     Company shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create or become or remain liable with respect to any
Contingent Obligation, except:
     (i) Company and its Subsidiaries may become and remain liable with respect
to Contingent Obligations in respect of standby letters of credit (including any
letters of credit issued pursuant to any Secured Working Capital Debt facility)
in the ordinary course of business in an aggregate face amount not to exceed at
any time $15,000,000;
     (ii) Company and its Subsidiaries may become and remain liable with respect
to Contingent Obligations under Hedge Agreements not entered into for
speculative purposes;

50



--------------------------------------------------------------------------------



 



     (iii) Company and its Subsidiaries may become and remain liable with
respect to Contingent Obligations in respect of customary indemnification and
purchase price adjustment obligations incurred in connection with Asset Sales or
other sales of assets;
     (iv) Company and its Subsidiaries may become and remain liable with respect
to Contingent Obligations under guarantees in the ordinary course of business of
the obligations of suppliers, customers, franchisees and licensees of Company
and its Subsidiaries;
     (v) Company may become and remain liable with respect to Contingent
Obligations in respect of any Indebtedness of Company or any of its Subsidiaries
permitted by subsection 6.1;
     (vi) Company and its Subsidiaries may become and remain liable with respect
to Contingent Obligations under guaranties, bonds or other similar obligations
in the ordinary course of business with respect to the performance obligations
of Company or any of its Subsidiaries;
     (vii) Company and its Subsidiaries may become and remain liable with
respect to Contingent Obligations constituting Investments permitted by this
Agreement; and
     (viii) Company and its Subsidiaries may become and remain liable with
respect to Contingent Obligations not described in the foregoing items
(i) through (vii), but only to the extent the same do not exceed $500,000 in the
aggregate any one time outstanding.
     6.5 Restricted Junior Payments.
     Company shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Junior Payment; provided that Company may (i) make regularly
scheduled payments of interest in respect of any Subordinated Indebtedness in
accordance with the terms of, and only to the extent required by, and subject to
the subordination provisions contained in, the indenture or other agreement
pursuant to which such Subordinated Indebtedness was issued, as such indenture
or other agreement may be amended from time to time to the extent permitted
under subsection 6.9B, (ii) so long as no Event of Default or Potential Event of
Default shall have occurred and be continuing or shall be caused thereby, make
Restricted Junior Payments to any of the Sellers in respect of the “Contingent
Payment” (as defined in the Acquisition Agreement) in accordance with the terms
and conditions of the Acquisition Agreement, and (iii) purchase, redeem, retire
or otherwise acquire for value such warrants, options or rights held by
employees or former employees of Company (or their estates or beneficiaries of
their estates) upon death, disability, retirement or termination of employment
or pursuant to the terms of any agreement under which such warrants, options or
rights were issued in an aggregate amount not to exceed $1,000,000 in any Fiscal
Year.

51



--------------------------------------------------------------------------------



 



     6.6 Restriction on Fundamental Changes; Asset Sales.
     Company shall not, and shall not permit any of its Subsidiaries to, alter
the corporate, capital or legal structure of Company or any of its Subsidiaries,
or enter into any transaction of merger or consolidation, or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub-lease (as lessor or sublessor), transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its business,
property or assets (including its notes or receivables and Capital Stock of a
Subsidiary, whether newly issued or outstanding), whether now owned or hereafter
acquired, except:
     (i) any Subsidiary of Company may be merged with or into Company or any
other Subsidiary, or be liquidated, wound up or dissolved, or all or any part of
its business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to
Company or any other Subsidiary; provided that, in the case of such a merger
involving Company, Company shall be the continuing or surviving Person;
     (ii) Company and its Subsidiaries may sell or otherwise dispose of assets
in transactions that do not constitute Asset Sales; provided that the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof;
     (iii) Company and its Subsidiaries may dispose of obsolete, worn out or
surplus property in the ordinary course of business;
     (iv) Company and its Subsidiaries may dispose of equipment having a fair
market value not to an exceed an aggregate amount of $3,000,000 in any Fiscal
Year in connection with a sale and leaseback transaction permitted pursuant to
subsection 6.8;
     (v) Company and its Subsidiaries may make Asset Sales of assets having a
fair market value not in excess of $15,000,000; provided that (a) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof; (b) no less than 90% of the consideration
received shall be Cash; provided, further, that, with respect to Asset Sales of
assets having a fair market value not in excess of $2,500,000 in the aggregate,
the sole consideration for such Asset Sales may be Intellectual Property so long
as such the fair market value of such Intellectual Property is equal to the
value of the assets so sold or transferred; and (c) no Potential Event of
Default or Event of Default shall have occurred or be continuing after giving
effect thereto;
     (vi) in order to resolve disputes that occur in the ordinary course of
business, Company and its Subsidiaries may discount or otherwise compromise for
less than the face value thereof, notes or accounts receivable;
     (vii) Company or a Subsidiary may sell or dispose of shares of Capital
Stock of any of its Subsidiaries in order to qualify members of the Governing
Body of the Subsidiary if required by applicable law;

52



--------------------------------------------------------------------------------



 



     (viii) Any Subsidiary of Company may change its tax, charter or other
organizational identification number or change its form or jurisdiction of
organization;
     (ix) any Person may be merged with or into Company or any Subsidiary if the
acquisition of the Capital Stock of such Person by Company or such Subsidiary
would have been permitted pursuant to subsection 6.3; provided that (a) in the
case of Company, Company shall be the continuing or surviving Person, and (b) no
Potential Event of Default or Event of Default shall have occurred or be
continuing after giving effect thereto.
     6.7 Transactions with Affiliates.
     Company shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of Company on terms that are less favorable to
Company or that Subsidiary, as the case may be, than those that might be
obtained at the time from Persons who are not such an Affiliate; provided that
the foregoing restriction shall not apply to (i) any transaction between Company
and any of its wholly-owned Subsidiaries or between any of its Subsidiaries,
(ii) reasonable and customary fees (including indemnities) paid to members of
the Governing Bodies of Company and its Subsidiaries, (iii) payment of customary
compensation (including indemnities) to officers and employees for services
actually rendered, and loans and advances otherwise permitted hereunder, or
(iv) transactions among Company and its Subsidiaries made for transfer pricing
in the ordinary course of business and year-end adjustments to transfer pricing
made in the ordinary course of business to maintain customary distribution
margins.
     6.8 Sales and Lease-Backs.
     Company shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, become or remain liable as lessee or as a guarantor or
other surety with respect to any lease, whether an Operating Lease or a Capital
Lease, of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (i) that Company or any of its Subsidiaries has sold or
transferred or is to sell or transfer to any other Person (other than Company or
any of its Subsidiaries) or (ii) that Company or any of its Subsidiaries intends
to use for substantially the same purpose as any other property that has been or
is to be sold or transferred by Company or any of its Subsidiaries to any Person
(other than Company or any of its Subsidiaries) in connection with such lease;
provided that Company and its Subsidiaries may become and remain liable as
lessee, guarantor or other surety with respect to any such agreement if and to
the extent that Company or any of its Subsidiaries would be permitted to enter
into, and remain liable under, such agreement to the extent that the transaction
would be permitted under subsection 6.1, assuming (regardless of whether in fact
such lease is an Operating Lease or a Capital Lease) if a sale and lease back
transaction, it would constitute Indebtedness in a principal amount equal to the
gross proceeds of the sale.

53



--------------------------------------------------------------------------------



 



     6.9 Conduct of Business.
     From and after the Execution Date, Company shall not, and shall not permit
any of its Subsidiaries to, engage in any business other than (i) the businesses
engaged in by Company and its Subsidiaries on the Execution Date and similar or
related businesses and (ii) such other lines of business as may be consented to
by Administrative Agent (such consent not to be unreasonably withheld).
6.10 Amendments or Waivers of Certain Agreements; Amendments of Documents
Relating to Subordinated Indebtedness.
          A. Amendments or Waivers of Certain Agreements. Neither Company nor
any of its Subsidiaries will agree to any material amendment to, or waive any of
its material rights under, any Related Agreement after the Execution Date
without in each case obtaining the prior written consent of Requisite Lenders to
such amendment or waiver.
          B. Amendments of Documents Relating to Subordinated Indebtedness.
Company shall not, and shall not permit any of its Subsidiaries to, amend or
otherwise change the terms of any Subordinated Indebtedness, or make any payment
consistent with an amendment thereof or change thereto, if the effect of such
amendment or change is to increase the interest rate on such Subordinated
Indebtedness, change (to earlier dates) any dates upon which payments of
principal or interest are due thereon, change any event of default or condition
to an event of default with respect thereto (other than to eliminate any such
event of default or increase any grace period related thereto), change the
redemption, prepayment or defeasance provisions thereof, change the
subordination provisions thereof (or of any guaranty thereof), or change any
collateral therefor (other than to release such collateral), or if the effect of
such amendment or change, together with all other amendments or changes made, is
to increase materially the obligations of the obligor thereunder or to confer
any additional rights on the holders of such Subordinated Indebtedness (or a
trustee or other representative on their behalf) which would be adverse to
Company or Lenders.
     6.11 Fiscal Year.
     Company shall not change its Fiscal Year-end from December 31.
Section 7. EVENTS OF DEFAULT
     If any of the following conditions or events (“Events of Default”) shall
occur:
     7.1 Failure to Make Payments When Due.
     Failure by Company to pay any installment of principal of any Loan when
due, whether at stated maturity, by acceleration, by notice of voluntary
prepayment, by mandatory prepayment or otherwise; or failure by Company to pay
any interest on any Loan or any fee or any other amount due under this Agreement
within five days after the date due; or

54



--------------------------------------------------------------------------------



 



     7.2 Default in Other Agreements.
     (i) Failure of Company or any of its Subsidiaries to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in subsection
7.1) or Contingent Obligations in an individual principal amount of $3,000,000
or more or with an aggregate principal amount of $3,000,000 or more, in each
case beyond the end of any grace period provided therefor; or
     (ii) breach or default by Company or any of its Subsidiaries with respect
to any other material term of (a) one or more items of Indebtedness or
Contingent Obligations in the individual or aggregate principal amounts referred
to in clause (i) above or (b) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness or Contingent Obligation(s),
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness or Contingent Obligation(s) (or a trustee on behalf
of such holder or holders) to cause, that Indebtedness or Contingent
Obligation(s) to become or be declared due and payable prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may be
(upon the giving or receiving of notice, lapse of time, both, or otherwise); or
     7.3 Breach of Certain Covenants.
     Failure of Company to perform or comply with any term or condition
contained in subsection 2.5 or 5.2 or Section 6 of this Agreement; or
     7.4 Breach of Warranty.
     Any representation, warranty, certification or other statement made by
Company or any of its Subsidiaries in any Loan Document or in any statement or
certificate at any time given by Company or any of its Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect on the date as of which made; or
     7.5 Other Defaults Under Loan Documents
     Company shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other subsection of this Section 7, and such
default shall not have been remedied or waived within 30 days after the earlier
of (i) an Officer of Company becoming aware of such default or (ii) receipt by
Company of notice from Administrative Agent or any Lender of such default; or
     7.6 Involuntary Bankruptcy; Appointment of Receiver, etc.
     (i) A court having jurisdiction in the premises shall enter a decree or
order for relief in respect of Company or any of its Subsidiaries in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law

55



--------------------------------------------------------------------------------



 



now or hereafter in effect, which decree or order is not stayed; or any other
similar relief shall be granted under any applicable federal or state law; or
     (ii) an involuntary case shall be commenced against Company or any of its
Subsidiaries under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Company or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Company or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Company or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for 60 days unless dismissed, bonded or discharged; or
     7.7 Voluntary Bankruptcy; Appointment of Receiver, etc..
     (i) Company or any of its Subsidiaries shall have an order for relief
entered with respect to it or commence a voluntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or Company or any of its Subsidiaries shall make any
assignment for the benefit of creditors; or
     (ii) Company or any of its Subsidiaries shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the Governing Body of Company or any of its Subsidiaries
(or any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to in clause (i) above or this
clause (ii); or
     7.8 Judgments and Attachments.
     Any money judgment, writ or warrant of attachment or similar process
involving in the aggregate at any time an amount in excess of $3,000,000, to the
extent not (i) adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage or (ii) pursuant to any
claims which are the subject of an indemnity agreement made by Francisco
Partners in favor of Company, shall be entered or filed against Company or any
of its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of 60 days (or in any
event later than five days prior to the date of any proposed sale thereunder);
or

56



--------------------------------------------------------------------------------



 



     7.9 Dissolution.
     Any order, judgment or decree shall be entered against Company or any of
its material Subsidiaries decreeing the dissolution or split up of Company or
such Subsidiary and such order shall remain undischarged or unstayed for a
period in excess of 30 days; or
     7.10 Employee Benefit Plans.
     There shall occur one or more ERISA Events or similar events in respect of
any Foreign Plans, that individually or in the aggregate result in or might
reasonably be expected to result in liability of Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in excess of $5,000,000
during the term of this Agreement; or there shall exist an amount of unfunded
benefit liabilities (as defined in Section 4001(a)(18) of ERISA) in respect of
any Pension Plan and unfunded liabilities in respect of Foreign Plans (excluding
any Foreign Plans applicable to Targets and their Subsidiaries), individually or
in the aggregate for all such Pension Plans and Foreign Plans (excluding for
purposes of such computation any Pension Plans and any Foreign Plans with
respect to which assets exceed benefit liabilities), which exceeds $5,000,000;
or there shall exist unfunded liabilities in respect of Foreign Plans applicable
to Targets and their Subsidiaries, individually or in the aggregate for all such
Foreign Plans (excluding for purposes of such computation any Foreign Plans with
respect to which assets exceed benefit liabilities), which exceeds €5,000,000;
or
     7.11 Change in Control.
     A Change in Control shall have occurred; or
     7.12 Invalidity of Loan Documents; Repudiation of Obligations.
     At any time after the execution and delivery thereof, (i) any Loan Document
or any provision thereof, for any reason other than the satisfaction in full of
all Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared (other than by Administrative
Agent or any Lender) to be null and void or (ii) Company shall contest the
validity or enforceability of any Loan Document or any provision thereof in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Loan Document or any provision
thereof; or
     7.13 Failure to Consummate Acquisition.
     The Acquisition shall not be consummated in accordance with this Agreement
and the applicable Related Agreements concurrently with the making of the Loans,
or the Acquisition shall be unwound, reversed or otherwise rescinded in whole or
in part for any reason:
     THEN (i) upon the occurrence of any Event of Default described in
subsection 7.6 or 7.7, each of (a) the unpaid principal amount of and accrued
interest on the Loans, and (b) all other Obligations shall automatically become
immediately due and payable, without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by

57



--------------------------------------------------------------------------------



 



Company, and the obligation of each Lender to make any Loan hereunder shall
thereupon terminate, and (ii) upon the occurrence and during the continuation of
any other Event of Default, Administrative Agent shall, upon the written request
or with the written consent of Requisite Lenders, by written notice to Company,
declare all or any portion of the amounts described in clauses (a) and (b) above
to be, and the same shall forthwith become, immediately due and payable, and the
obligation of each Lender to make any Loan hereunder shall thereupon terminate.
Section 8. ADMINISTRATIVE AGENT
     8.1 Appointment of Administrative Agent.
     Francisco Partners is hereby appointed Administrative Agent hereunder and
under the other Loan Documents. Each Lender hereby authorizes Administrative
Agent to act as its agent in accordance with the terms of this Agreement and the
other Loan Documents. Francisco Partners agrees to act upon the express
conditions contained in this Agreement and the other Loan Documents, as
applicable. The provisions of this Section 8 are solely for the benefit of
Administrative Agent and Lenders and Company shall have no rights as a third
party beneficiary of any of the provisions thereof. In performing its functions
and duties under this Agreement, Administrative Agent (other than as provided in
subsection 2.1D) shall act solely as an agent of Lenders and does not assume and
shall not be deemed to have assumed any obligation towards or relationship of
agency or trust with or for Company.
     Administrative Agent may execute any of its duties under this Agreement or
any other Loan Document by or through agents, employees or attorneys-in-fact
appointed by Administrative Agent in its sole discretion. Administrative Agent
and any such sub-agent may perform any and all of the duties of Administrative
Agent and exercise the rights and powers of Administrative Agent by or through
their respective Affiliates and the partners, directors, officers, employees,
agents and advisors of such Person and of such Person’s Affiliates (“Related
Parties”). The exculpatory provisions of this Section shall apply to any such
sub-agent and to the Related Parties of Administrative Agent and any such
sub-agent.
     8.2 Powers and Duties; General Immunity.
          A. Powers; Duties Specified. Each Lender irrevocably authorizes
Administrative Agent to take such action on such Lender’s behalf and to exercise
such powers, rights and remedies hereunder and under the other Loan Documents as
are specifically delegated or granted to Administrative Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. Administrative Agent shall have only those duties
and responsibilities that are expressly specified in this Agreement and the
other Loan Documents. Administrative Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees.
Administrative Agent shall not have, by reason of this Agreement or any of the
other Loan Documents, a fiduciary relationship in respect of any Lender or
Company; and nothing in this Agreement or any of the other Loan Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
Administrative Agent any obligations in respect of this Agreement or any of the
other Loan Documents except as expressly set forth herein or therein.

58



--------------------------------------------------------------------------------



 



          B. No Responsibility for Certain Matters. Administrative Agent shall
have no responsibility to any Lender for the execution, effectiveness,
genuineness, validity, enforceability, collectibility or sufficiency of this
Agreement or any other Loan Document or for any representations, warranties,
recitals or statements made herein or therein or made in any written or oral
statements or in any financial or other statements, instruments, reports or
certificates or any other documents furnished or made by Administrative Agent to
Lenders or by or on behalf of Company to Administrative Agent or any Lender in
connection with the Loan Documents and the transactions contemplated thereby or
for the financial condition or business affairs of Company or any other Person
liable for the payment of any Obligations, nor shall Administrative Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Loan Documents or as to the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Potential Event of
Default. Anything contained in this Agreement to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or the component amounts thereof.
          C. Exculpatory Provisions. Neither Administrative Agent nor any of its
officers, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by Administrative Agent under or in connection with any
of the Loan Documents except to the extent caused by Administrative Agent’s
gross negligence or willful misconduct. Administrative Agent shall be entitled
to refrain from any act or the taking of any action (including the failure to
take an action) in connection with this Agreement or any of the other Loan
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until Administrative Agent shall have
received instructions in respect thereof from Requisite Lenders (or such other
Lenders as may be required to give such instructions under subsection 9.6) and,
upon receipt of such instructions from Requisite Lenders (or such other Lenders,
as the case may be), Administrative Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions; provided that Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose Administrative Agent to liability or that is
contrary to any Loan Document or applicable law. Without prejudice to the
generality of the foregoing, (i) Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any communication (including any
electronic message, Internet or intranet website posting or other distribution),
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and shall be entitled to rely
and shall be protected in relying on opinions and judgments of attorneys (who
may be attorneys for Company and its Subsidiaries), accountants, experts and
other professional advisors selected by it; and (ii) no Lender shall have any
right of action whatsoever against Administrative Agent as a result of
Administrative Agent acting or (where so instructed) refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of Requisite Lenders (or such other Lenders as may be required to
give such instructions under subsection 9.6).

59



--------------------------------------------------------------------------------



 



          D. Administrative Agent Entitled to Act as Lender. The agency hereby
created shall in no way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, Administrative Agent in its individual
capacity as a Lender hereunder. With respect to its participation in the Loans,
Administrative Agent shall have the same rights and powers hereunder as any
other Lender and may exercise the same as though it were not performing the
duties and functions delegated to it hereunder, and the term “Lender” or
“Lenders” or any similar term shall, unless the context clearly otherwise
indicates, includes Administrative Agent in its individual capacity.
Administrative Agent and its Affiliates may accept deposits from, lend money to,
acquire equity interests in and generally engage in any kind of commercial
banking, investment banking, trust, financial advisory or other business with
Company or any of its Affiliates as if it were not performing the duties
specified herein, and may accept fees and other consideration from Company for
services in connection with this Agreement and otherwise without having to
account for the same to Lenders.
     8.3 Independent Investigation by Lenders; No Responsibility For Appraisal
of Creditworthiness.
     Each Lender agrees that it has made its own independent investigation of
the financial condition and affairs of Company and its Subsidiaries in
connection with the making of the Loans hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of Company and its
Subsidiaries. Administrative Agent shall have no duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and Administrative Agent
shall have no responsibility with respect to the accuracy of or the completeness
of any information provided to Lenders.
     8.4 Right to Indemnity.
     Each Lender, in proportion to its Pro Rata Share, severally agrees to
indemnify Administrative Agent and its officers, directors, employees, agents,
attorneys, professional advisors and Affiliates to the extent that any such
Person shall not have been reimbursed by Company, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements and fees and
disbursements of any financial advisor engaged by Administrative Agent) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against Administrative Agent or such other Person in exercising
the powers, rights and remedies of Administrative Agent or performing duties of
Administrative Agent hereunder or under the other Loan Documents or otherwise in
its capacity as Agent in any way relating to or arising out of this Agreement or
the other Loan Documents; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of Administrative Agent
resulting solely from Administrative Agent’s gross negligence or willful
misconduct as determined by a final judgment of a court of

60



--------------------------------------------------------------------------------



 



competent jurisdiction. If any indemnity furnished to Administrative Agent or
any other such Person for any purpose shall, in the opinion of Administrative
Agent, be insufficient or become impaired, Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished.
     8.5 Resignation of Administrative Agent; Successor Administrative Agent.
          Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to Lenders and Company. Upon any such notice of
resignation by Administrative Agent, Requisite Lenders shall have the right,
upon (a) five Business Days’ notice to Company and (b) so long as no Event of
Default has occurred and is continuing, the consent of Company, to appoint a
successor Administrative Agent; provided that the consent of Company shall not
be required if such successor Administrative Agent is an Affiliate of the
retiring Administrative Agent. If no such successor shall have been so appointed
by Requisite Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, the
retiring Administrative Agent may, on behalf of Lenders and with consultation of
Company, appoint a successor Administrative Agent. If Administrative Agent shall
notify Lenders and Company that no Person has accepted such appointment as
successor Administrative Agent, such resignation shall nonetheless become
effective in accordance with Administrative Agent’s notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents and (ii) all payments, communications and determinations
provided to be made by, to or through Administrative Agent shall instead be made
by, to or through each Lender directly, until such time as Requisite Lenders
appoint a successor Administrative Agent in accordance with this subsection
8.5A. Upon the acceptance of any appointment as Administrative Agent hereunder
by a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement
(if not already discharged as set forth above). After any retiring Agent’s
resignation hereunder, the provisions of this Section 8 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.
     8.6 Administrative Agent May File Proofs of Claim.
     In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Company or any of the Subsidiaries of Company,
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Company) shall be entitled and empowered, by intervention in such proceeding or
otherwise
     (i) to file and prove a claim for the whole amount of principal and
interest owing and unpaid in respect of the Loans and any other Obligations that
are owing and unpaid and to file such other papers or documents as may be
necessary or advisable in order to have the claims of Lenders and Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of Lenders and

61



--------------------------------------------------------------------------------



 



Administrative Agent and their agents and counsel and all other amounts due
Lenders and Administrative Agent under subsections 2.3 and 9.2) allowed in such
judicial proceeding, and
     (ii) to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
their agents and counsel, and any other amounts due Administrative Agent under
subsections 2.3 and 9.2.
     Nothing herein contained shall be deemed to authorize Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lenders or to authorize Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
Section 9. MISCELLANEOUS
     9.1 Successors and Assigns; Assignments and Participations in Loans.
          A. General. This Agreement shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of Lenders (it being
understood that Lenders’ rights of assignment are subject to the further
provisions of this subsection 9.1). Neither Company’s rights or obligations
hereunder nor any interest therein may be assigned or delegated by Company
without the prior written consent of all Lenders (and any attempted assignment
or transfer by Company without such consent shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the
Affiliates of each of Administrative Agent and Lenders and Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
In addition, no sale, assignment, transfer or participation of any Loan by any
Lender shall, without consent of Company, require Company to file a registration
statement with the Securities and Exchange Commission or apply to qualify such
sale, assignment, transfer or participation under the securities laws of any
state.
          B. Assignments.
     (i) Amounts and Terms of Assignments. Any Lender may assign to one or more
Eligible Assignees all or any portion of its rights and obligations under this
Agreement; provided that (a), except (1) in the case of an assignment of the
entire remaining amount of the assigning Lender’s rights and obligations under
this Agreement or (2) in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved

62



--------------------------------------------------------------------------------



 



Fund of a Lender, Loan Exposure of the assigning Lender and the assignee subject
to each such assignment shall not be less than $5,000,000 (aggregating
concurrent assignments to two or more Affiliated Funds for purposes of
determining such minimum amount), unless Administrative Agent otherwise consents
(such consent not to be unreasonably withheld or delayed), (b) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned, (c) the parties to each assignment shall
execute and deliver to Administrative Agent an Assignment Agreement, together
with a processing and recordation fee of $3,500 (unless the assignee is an
Affiliate or an Approved Fund of the assignor, in which case no fee shall be
required, and provided that only one such processing and recordation fee shall
be required in connection with concurrent assignments to two or more Affiliated
Funds), and the Eligible Assignee, if it shall not be a Lender, shall deliver to
Administrative Agent information reasonably requested by Administrative Agent,
including such forms, certificates or other evidence, if any, with respect to
United States federal income tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver to Administrative Agent pursuant
to subsection 2.6B(iv) and (d), except in the case of an assignment to another
Lender, an Affiliate of a Lender or an Approved Fund of a Lender, the
Administrative Agent shall have consented thereto.
     Upon such execution, delivery and consent, from and after the effective
date specified in such Assignment Agreement, (y) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement, shall have the rights
and obligations of a Lender hereunder and (z) the assigning Lender thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment Agreement, relinquish its rights (other than any
rights which survive the termination of this Agreement under subsection 9.9B)
and be released from its obligations under this Agreement (and, in the case of
an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto). The assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its Notes, if
any, to Administrative Agent for cancellation, and thereupon new Notes shall, if
so requested by the assignee and/or the assigning Lender in accordance with
subsection 2.1E, be issued to the assignee and/or to the assigning Lender,
substantially in the form of Exhibit II annexed hereto, as the case may be, with
appropriate insertions, to reflect the amounts of the outstanding Loans of the
assignee and/or the assigning Lender. Other than as provided in subsection 9.5,
any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this subsection 9.1B shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection 9.1C.
     (ii) Acceptance by Administrative Agent; Recordation in Register. Upon its
receipt of an Assignment Agreement executed by an assigning Lender and an
assignee representing that it is an Eligible Assignee, together with the
processing and recordation

63



--------------------------------------------------------------------------------



 



fee referred to in subsection 9.1B(i) and any forms, certificates or other
evidence with respect to United States federal income tax withholding matters
that such assignee may be required to deliver to Administrative Agent pursuant
to subsection 2.6B(iv), Administrative Agent shall, if Administrative Agent has
consented to the assignment evidenced thereby (to the extent such consent is
required pursuant to subsection 9.1B(i)), (a) accept such Assignment Agreement
by executing a counterpart thereof as provided therein (which acceptance shall
evidence any required consent of Administrative Agent to such assignment),
(b) record the information contained therein in the Register, and (c) give
prompt notice thereof to Company. Administrative Agent shall maintain a copy of
each Assignment Agreement delivered to and accepted by it as provided in this
subsection 9.1B(ii).
          C. Participations. Any Lender may, without the consent of, or notice
to, Company or Administrative Agent, sell participations to one or more Persons
(other than a natural Person or Company or any of its Affiliates) in all or a
portion of such Lender’s rights and/or obligations under this Agreement;
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Company, Administrative
Agent and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’ s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver directly affecting (i) an extension of the
scheduled final maturity date of any Loan allocated to such participation,
(ii) a reduction of the principal amount of or the rate of interest payable on
any Loan allocated to such participation or (iii) an increase in the Commitment
allocated to such participation. Subject to the further provisions of this
subsection 9.1C, Company agrees that each Participant shall be entitled to the
benefits of subsection 2.6 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection 9.1B. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
subsection 9.4 as though it were a Lender, provided such Participant agrees to
be subject to subsection 9.5 as though it were a Lender. A Participant shall not
be entitled to receive any greater payment under subsection 2.6 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant unless the sale of the participation to
such Participant is made with Company’s prior written consent. No Participant
shall be entitled to the benefits of subsection 2.6 unless Company is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of Company, to comply with subsection 2.6B(iv) as though it were a
Lender.
          D. Pledges and Assignments. Any Lender may at any time pledge or
assign a security interest in all or any portion of its Loans, and the other
Obligations owed to such Lender, to secure obligations of such Lender, including
without limitation any pledge or assignment to secure obligations to any Federal
Reserve Bank; provided that (i) no Lender shall be relieved of any of its
obligations hereunder as a result of any such assignment or pledge and

64



--------------------------------------------------------------------------------



 



(ii) in no event shall any assignee or pledgee be considered to be a “Lender” or
be entitled to require the assigning Lender to take or omit to take any action
hereunder.
          E. Information. Each Lender may furnish any information concerning
Company and its Subsidiaries in the possession of that Lender from time to time
to assignees and participants (including prospective assignees and
participants), subject to subsection 9.18. Notwithstanding any other provision
hereof, under no circumstance may Administrative Agent or any Lender provide any
confidential or non-public information relating to Company to any of Company’s
competitors, including but not limited to, Ingenico, NCR, VeriFone and Motorola
except as otherwise required by law.
          F. Agreements of Lenders. Each Lender listed on the signature pages
hereof hereby agrees, and each Lender that becomes a party hereto pursuant to an
Assignment Agreement shall be deemed to agree, (i) that it is an Eligible
Assignee described in clause (ii) of the definition thereof; (ii) that it has
experience and expertise in the making of or purchasing loans such as the Loans;
and (iii) that it will make or purchase Loans for its own account in the
ordinary course of its business and without a view to distribution of such Loans
within the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
subsection 9.1, the disposition of such Loans or any interests therein shall at
all times remain within its exclusive control).
     9.2 Expenses.
     Whether or not the transactions contemplated hereby shall be consummated,
Company agrees to pay promptly: (i) all reasonable costs and documented expenses
of counsel to Company in connection with the negotiation, preparation and
execution of the Loan Documents and any consents, amendments, waivers or other
modifications thereto; (ii) all costs and expenses of furnishing all opinions by
counsel for Company (including any opinions requested by Administrative Agent or
Lenders as to any legal matters arising hereunder) and of Company’s performance
of and compliance with all agreements and conditions on its part to be performed
or complied with under this Agreement and the other Loan Documents including
with respect to confirming compliance with environmental, insurance and solvency
requirements; (iii) all reasonable fees, expenses and disbursements of one
external counsel to Administrative Agent in connection with the negotiation,
preparation, execution and administration of the Loan Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Company; (iv) all other costs and reasonable
expenses incurred by Administrative Agent in connection with the syndication of
the Commitments; (v) all costs and expenses, including reasonable attorneys’
fees and reasonable fees, costs and expenses of accountants, advisors and
consultants, incurred by Administrative Agent and its counsel relating to
efforts to evaluate or assess Company, its business or financial condition; and
(vi) all costs and expenses, including attorneys’ fees, fees, costs and expenses
of accountants, advisors and consultants and costs of settlement, incurred by
Administrative Agent and Lenders in enforcing any Obligations of or in
collecting any payments due from Company hereunder or under the other Loan
Documents (including in connection with the enforcement of the Loan Documents)
or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings.

65



--------------------------------------------------------------------------------



 



     9.3 Indemnity.
     In addition to the payment of expenses pursuant to subsection 9.2, whether
or not the transactions contemplated hereby shall be consummated, Company agrees
to defend (subject to Indemnitees’ selection of counsel), indemnify, pay and
hold harmless Administrative Agent and Lenders, and the officers, directors,
trustees, employees, agents, advisors and Affiliates of Administrative Agent and
Lenders (collectively called the “Indemnitees”), from and against any and all
Indemnified Liabilities (as hereinafter defined); provided that Company shall
not have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise solely
from the gross negligence or willful misconduct of that Indemnitee as determined
by a final judgment of a court of competent jurisdiction.
     As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity), expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct or indirect and whether based on any
federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement, the other Loan Documents, the
Related Agreements, the commitment letter delivered by Francisco Partners to
Company with respect thereto or the transactions contemplated hereby or thereby
(including Lenders’ agreement to make the Loans hereunder or the use or intended
use of the proceeds thereof or any enforcement of any of the Loan Documents), or
(ii) any Environmental Claim or any Hazardous Materials Activity relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of Company or any of its Subsidiaries.
     To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in this subsection 9.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, Company shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

66



--------------------------------------------------------------------------------



 



     9.4 Set-Off.
     In addition to any rights now or hereafter granted under applicable law and
not by way of limitation of any such rights, upon the occurrence and during the
continuation of any Event of Default each of Lenders and their Affiliates is
hereby authorized by Company at any time or from time to time, without notice to
Company or to any other Person, any such notice being hereby expressly waived,
to set off and to appropriate and to apply (to the extent permitted by any
applicable intercreditor agreement) any and all deposits (general or special,
time or demand, provisional or final, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts) and any other Indebtedness at any time held or owing by that Lender or
any Affiliate of that Lender to or for the credit or the account of Company
against and on account of the Obligations of Company to that Lender (or any
Affiliate of that Lender) or to any other Lender (or any Affiliate of any other
Lender) under this Agreement and the other Loan Documents, including all claims
of any nature or description arising out of or connected with this Agreement or
any other Loan Document, irrespective of whether or not (i) that Lender shall
have made any demand hereunder or (ii) the principal of or the interest on the
Loans or any other amounts due hereunder shall have become due and payable
pursuant to Section 7 and although said obligations and liabilities, or any of
them, may be contingent or unmatured.
     9.5 Ratable Sharing.
     Lenders hereby agree among themselves that if any of them shall, whether by
voluntary or mandatory payment (other than a payment or prepayment of Loans made
and applied in accordance with the terms of this Agreement), by realization upon
security, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, fees and other
amounts then due and owing to that Lender hereunder or under the other Loan
Documents (collectively, the “Aggregate Amounts Due” to such Lender) that is
greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall, unless such proportionately greater
payment is required by the terms of this Agreement, (i) notify Administrative
Agent and each other Lender of the receipt of such payment and (ii) apply a
portion of such payment to purchase assignments (which it shall be deemed to
have purchased from each seller of an assignment simultaneously upon the receipt
by such seller of its portion of such payment) of the Aggregate Amounts Due to
the other Lenders so that all such recoveries of Aggregate Amounts Due shall be
shared by all Lenders in proportion to the Aggregate Amounts Due to them;
provided that (a) if all or part of such proportionately greater payment
received by such purchasing Lender is thereafter recovered from such Lender upon
the bankruptcy or reorganization of Company or otherwise, those purchases shall
be rescinded and the purchase prices paid for such assignments shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest and (b) the foregoing provisions shall not apply to (1) any payment
made by Company pursuant to and in accordance with the express terms of this
Agreement or (2) any payment obtained by a Lender as consideration for the
assignment (other than an assignment pursuant to this subsection 9.5) of or the
sale of a participation in any of its Obligations to any Eligible Assignee or
Participant pursuant to subsection 9.1B. Company expressly consents to the
foregoing arrangement and

67



--------------------------------------------------------------------------------



 



agrees that any purchaser of an assignment so purchased may exercise any and all
rights of a Lender as to such assignment as fully as if that Lender had complied
with the provisions of subsection 9.1B with respect to such assignment. In order
to further evidence such assignment (and without prejudice to the effectiveness
of the assignment provisions set forth above), each purchasing Lender and each
selling Lender agree to enter into an Assignment Agreement at the request of a
selling Lender or a purchasing Lender, as the case may be, in form and substance
reasonably satisfactory to each such Lender.
     9.6 Amendments and Waivers.
     No amendment, modification, termination or waiver of any provision of this
Agreement or of the Notes, and no consent to any departure by Company therefrom,
shall in any event be effective without the written concurrence of Requisite
Lenders; provided that no such amendment, modification, termination, waiver or
consent shall, without the consent of:
     (a) each Lender with Obligations directly affected (whose consent shall be
required for any such amendment, modification, termination or waiver in addition
to that of Requisite Lenders) (1) reduce the principal amount of any Loan,
(2) postpone the scheduled final maturity date of any Loan or reduce the amount
of any scheduled payment (but not prepayment) of principal of any Loan,
(3) postpone the date on which any interest or any fees are payable, or
(4) decrease the interest rate borne by any Loan (other than any waiver of any
increase in the interest rate applicable to any of the Loans pursuant to
subsection 2.2C) or the amount of any fees payable hereunder;
     (b) each Lender, (1) change in any manner the definition of “Pro Rata
Share” or the definition of “Requisite Lenders” (except for any changes
resulting solely from an increase in the aggregate amount of the Commitments
approved by Requisite Lenders), (2) change in any manner any provision of this
Agreement that, by its terms, expressly requires the approval or concurrence of
all Lenders, or (3) change in any manner or waive the provisions contained in
subsection 2.4D, subsection 7.1, subsection 9.5 or this subsection 9.6.
     In addition, no amendment, modification, termination or waiver of any
provision (i) of any Note shall be effective without the written concurrence of
the Lender which is the holder of that Note, and (ii) of Section 8 or of any
other provision of this Agreement which, by its terms, expressly requires the
approval or concurrence of Administrative Agent shall be effective without the
written concurrence of Administrative Agent.
     Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of that Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on Company in any case shall entitle Company to any other or
further notice or demand in similar or other circumstances. Any amendment,
modification, termination, waiver or consent effected in accordance with this
subsection 9.6 shall be binding upon each Lender at the time outstanding, each
future Lender and, if signed by Company, on Company.

68



--------------------------------------------------------------------------------



 



     9.7 Independence of Covenants.
     All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.
     9.8 Notices; Effectiveness of Signatures.
     Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service, upon receipt of telefacsimile in complete and legible
form, or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed; provided that notices to Administrative
Agent shall not be effective until received. For the purposes hereof, the
address of each party hereto shall be as set forth under such party’s name on
the signature pages hereof or (i) as to Company and Administrative Agent, such
other address as shall be designated by such Person in a written notice
delivered to the other parties hereto and (ii) as to each other party, such
other address as shall be designated by such party in a written notice delivered
to Administrative Agent. Electronic mail and Internet and intranet websites may
be used to distribute routine communications, such as financial statements and
other information. Administrative Agent or Company may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
     Loan Documents and notices under the Loan Documents may be transmitted
and/or signed by telefacsimile and by signatures delivered in ‘PDF’ format by
electronic mail. The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as an original copy
with manual signatures and shall be binding on Company, Administrative Agent and
Lenders. Administrative Agent may also require that any such documents and
signature be confirmed by a manually-signed copy thereof; provided, however,
that the failure to request or deliver any such manually-signed copy shall not
affect the effectiveness of any facsimile document or signature.
     9.9 Survival of Representations, Warranties and Agreements.
          A. All representations, warranties and agreements made herein shall
survive the execution and delivery of this Agreement and the making of the Loans
hereunder.
          B. Notwithstanding anything in this Agreement or implied by law to the
contrary, the agreements of Company set forth in subsections 2.6, 9.2, 9.3, 9.4,
9.14, 9.16 and 9.17 and the agreements of the Administrative Agent and the
Lenders set forth in subsections 8.2C, 8.4, 9.3, 9.14, 9.17 and 9.18 shall
survive the payment of the Loans and the termination of this Agreement.

69



--------------------------------------------------------------------------------



 



     9.10 Failure or Indulgence Not Waiver; Remedies Cumulative.
     No failure or delay on the part of Administrative Agent or any Lender in
the exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing under this Agreement and the other Loan Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.
     9.11 Marshalling; Payments Set Aside.
     Neither Administrative Agent nor any Lender shall be under any obligation
to marshal any assets in favor of Company or any other party or against or in
payment of any or all of the Obligations. To the extent that Company makes a
payment or payments to Administrative Agent or Lenders (or to Administrative
Agent for the benefit of Lenders), or Administrative Agent or Lenders enforce
any security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.
     9.12 Severability.
     In case any provision in or obligation under this Agreement or the Notes
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
     9.13 Obligations Several; Independent Nature of Lenders’ Rights; Damage
Waiver.
     The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders, or
Lenders and Company, as a partnership, an association, a Joint Venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out of this Agreement and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

70



--------------------------------------------------------------------------------



 



     To the extent permitted by law, Company shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with or as a result of this
Agreement (including, without limitation, subsection 2.1C hereof), any other
Loan Document, any transaction contemplated by the Loan Documents, any Loan or
the use of proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with the Loan Documents or the
transactions contemplated thereby.
     9.14 Applicable Law.
     THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE EXPRESSLY
SET FORTH IN ANY SUCH LOAN DOCUMENT), AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF ANOTHER LAW.
     9.15 Construction of Agreement; Nature of Relationship.
     Each of the parties hereto acknowledges that (i) it has been represented by
counsel in the negotiation and documentation of the terms of this Agreement,
(ii) it has had full and fair opportunity to review and revise the terms of this
Agreement, (iii) this Agreement has been drafted jointly by all of the parties
hereto, and (iv) neither Administrative Agent nor any Lender or other Agent has
any fiduciary relationship with or duty to Company arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and Company,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor. Accordingly, each of the parties hereto acknowledges and agrees
that the terms of this Agreement shall not be construed against or in favor of
another party.
     9.16 Consent to Jurisdiction and Service of Process.
     ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST COMPANY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS HEREUNDER AND
THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, COMPANY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY
     (I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

71



--------------------------------------------------------------------------------



 



     (II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
     (III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
COMPANY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SUBSECTION 9.8;
     (IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER COMPANY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
     (V) AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST COMPANY IN THE COURTS OF
ANY OTHER JURISDICTION; AND
     (VI) AGREES THAT THE PROVISIONS OF THIS SUBSECTION 9.16 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.
     9.17 Waiver of Jury Trial.
     EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION 9.17 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING

72



--------------------------------------------------------------------------------



 



TO THE LOANS MADE HEREUNDER. In the event of litigation, this Agreement may be
filed as a written consent to a trial by the court.
     9.18 Confidentiality.
     Each Lender shall hold all non-public information obtained pursuant to the
requirements of this Agreement that has been identified in writing as
confidential by Company in accordance with such Lender’s customary procedures
for handling confidential information of this nature, it being understood and
agreed by Company that in any event a Lender may make disclosures (a) to its and
its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (b) to the extent requested by any Government Authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this subsection 9.18, to (i) any Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or Participant in, any of its rights
or obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of Company, (g) with the consent of Company,
(h) to the extent such information (i) becomes publicly available other than as
a result of a breach of this subsection 9.18 or (ii) becomes available to
Administrative Agent or any Lender on a nonconfidential basis from a source
other than Company so long as Administrative Agent or such Lender had no
knowledge that such other source provided such information in violation of any
confidentiality agreement with Company or (i) to the National Association of
Insurance Commissioners or any other similar organization or any nationally
recognized rating agency that requires access to information about a Lender’s or
its Affiliates’ investment portfolio in connection with ratings issued with
respect to such Lender or its Affiliates and that no written or oral
communications from counsel to Administrative Agent and no information that is
or is designated as privileged or as attorney work product may be disclosed to
any Person unless such Person is a Lender or a Participant hereunder; provided
that, unless specifically prohibited by applicable law or court order, each
Lender shall notify Company of any request by any Government Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition of such Lender by such Government
Authority) for disclosure of any such non-public information prior to disclosure
of such information; and provided, further that in no event shall any Lender be
obligated or required to return any materials furnished by Company or any of its
Subsidiaries. In addition, Administrative Agent and Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to Administrative Agent and Lenders, and Administrative Agent or any
of its Affiliates may place customary “tombstone” advertisements relating hereto
in publications (including publications circulated or otherwise made available
in electronic form) of its choice at its own expense.

73



--------------------------------------------------------------------------------



 



     9.19 Counterparts; Effectiveness.
     This Agreement and any amendments, waivers, consents or supplements hereto
or in connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.
     9.20 Intercreditor Agreement.
     NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE EXERCISE OF ANY RIGHT
OR REMEDY BY FRANCSICO PARTNERS II, L.P. HEREUNDER ARE SUBJECT TO THE PROVISIONS
OF THAT CERTAIN INTERCREDITOR AGREEMENT, DATED ON OR PRIOR TO THE FUNDING DATE
(THE “INTERCREDITOR AGREEMENT”), AMONG BANK OR AMERICA, N.A. AND FRANCSICO
PARTNERS II, L.P. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE
INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.
[Remainder of page intentionally left blank.]

74



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
     COMPANY:

         
 
  HYPERCOM CORPORATION    
 
       
 
  By: /s/ Philippe Tartavull                                           
 
  Title: CEO and President
 
   

                 Notice Address:
          2851 West Kathleen Road
          Phoenix, Arizona 85053
           Attention: General Counsel
          Fax: (602) 504-4623
                     

S-1



--------------------------------------------------------------------------------



 



         

     LENDER:

     
 
  FRANCISCO PARTNERS II, L.P.,
individually and as Administrative Agent
 
   
 
  By: FRANCISCO PARTNERS GP II, L.P.,
its General Partner
 
   
 
  By: FRANCISCO PARTNERS GP II
MANAGEMENT, LLC, its General Partner

     
 
  By: /s/ Keith B. Geeslin  
 
  Title: Managing Member    
 
  Notice Address:    
 
       One Letterman Drive    
 
        Building C, Suite 410    
 
        San Francisco, California 94129    
 
        Attention: Tom Ludwig    
 
        Fax: (415) 418-2999    

S-2



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
DATED AS OF FEBRUARY 13, 2008
AMONG
HYPERCOM CORPORATION,
as Borrower,
THE LENDERS LISTED HEREIN,
as Lenders,
FRANCISCO PARTNERS II, L.P.,
as Administrative Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page No.   Section 1.  
DEFINITIONS
    1     1.1    
Certain Defined Terms
    1     1.2    
Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement
    18     1.3    
Other Definitional Provisions and Rules of Construction
    18     Section 2.  
AMOUNTS AND TERMS OF COMMITMENTS AND LOANS
    19     2.1    
Commitments; Making of Loans; the Register; Optional Notes
    19     2.2    
Interest on the Loans
    20     2.3    
Fees
    21     2.4    
Repayments, Prepayments, General Provisions Regarding Payments
    21     2.5    
Use of Proceeds
    23     2.6    
Increased Costs; Taxes; Capital Adequacy
    23     2.7    
Statement of Lenders; Obligation of Lenders to Mitigate
    28     2.8    
Replacement of a Lender
    28     Section 3.  
CONDITIONS
    29     3.1    
Conditions to the Execution Date
    29     3.2    
Conditions to the Funding Date
    30     Section 4.  
COMPANY’S REPRESENTATIONS AND WARRANTIES
    33     4.1    
Organization, Powers, Qualification, Good Standing, Business and Subsidiaries
    33     4.2    
Authorization of Borrowing, etc
    34     4.3    
Financial Condition
    35     4.4    
No Material Adverse Change; No Restricted Junior Payments
    35     4.5    
Title to Properties; Liens; Real Property; Intellectual Property
    35     4.6    
Litigation; Adverse Facts
    36     4.7    
Payment of Taxes
    36     4.8    
Performance of Agreements
    37     4.9    
Governmental Regulation
    37     4.10    
Securities Activities
    37     4.11    
Employee Benefit Plans
    37  

i



--------------------------------------------------------------------------------



 



                              Page No.     4.12    
Certain Fees
    38     4.13    
Environmental Protection
    38     4.14    
Employee Matters
    39     4.15    
Solvency
    39     4.16    
Disclosure
    39     4.17    
Subordinated Indebtedness
    39     4.18    
Related Agreements
    40     Section 5.  
COMPANY’S AFFIRMATIVE COVENANTS
    40     5.1    
Financial Statements and Other Reports
    40     5.2    
Existence, etc
    43     5.3    
Payment of Taxes and Claims; Tax
    44     5.4    
Maintenance of Properties; Insurance
    44     5.5    
Inspection Rights; Lender Meeting
    44     5.6    
Compliance with Laws, etc
    45     5.7    
Environmental Matters
    45     Section 6.  
COMPANY’S NEGATIVE COVENANTS
    47     6.1    
Indebtedness
    47     6.2    
Liens and Related Matters
    48     6.3    
Investments; Acquisitions
    49     6.4    
Contingent Obligations
    50     6.5    
Restricted Junior Payments
    51     6.6    
Restriction on Fundamental Changes; Asset Sales
    52     6.7    
Transactions with Affiliates
    53     6.8    
Sales and LeaseBacks
    53     6.9    
Conduct of Business
    54     6.10    
Amendments or Waivers of Certain Agreements; Amendments of Documents Relating to
Subordinated Indebtedness
    54     6.11    
Fiscal Year
    54     Section 7.  
EVENTS OF DEFAULT
    54     7.1    
Failure to Make Payments When Due
    54     7.2    
Default in Other Agreements
    55     7.3    
Breach of Certain Covenants
    55  

ii



--------------------------------------------------------------------------------



 



                              Page No.     7.4    
Breach of Warranty
    55     7.5    
Other Defaults Under Loan Documents
    55     7.6    
Involuntary Bankruptcy; Appointment of Receiver, etc
    55     7.7    
Voluntary Bankruptcy; Appointment of Receiver, etc
    56     7.8    
Judgments and Attachments
    56     7.9    
Dissolution
    57     7.10    
Employee Benefit Plans
    57     7.11    
Change in Control
    57     7.12    
Invalidity of Loan Documents; Repudiation of Obligations
    57     7.13    
Failure to Consummate Acquisition
    57     Section 8.  
ADMINISTRATIVE AGENT
    58     8.1    
Appointment of Administrative Agent
    58     8.2    
Powers and Duties; General Immunity
    58     8.3    
Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness
    60     8.4    
Right to Indemnity
    60     8.5    
Resignation of Administrative Agent; Successor Administrative Agent
    61     8.6    
Administrative Agent May File Proofs of Claim
    61     Section 9.  
MISCELLANEOUS
    62     9.1    
Successors and Assigns; Assignments and Participations in Loans
    62     9.2    
Expenses
    65     9.3    
Indemnity
    66     9.4    
SetOff
    66     9.5    
Ratable Sharing
    67     9.6    
Amendments and Waivers
    68     9.7    
Independence of Covenants
    69     9.8    
Notices; Effectiveness of Signatures
    69     9.9    
Survival of Representations, Warranties and Agreements
    69     9.10    
Failure or Indulgence Not Waiver; Remedies Cumulative
    70     9.11    
Marshalling; Payments Set Aside
    70     9.12    
Severability
    70  

iii



--------------------------------------------------------------------------------



 



                              Page No.     9.13    
Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver
    70     9.14    
Applicable Law
    71     9.15    
Construction of Agreement; Nature of Relationship
    71     9.16    
Consent to Jurisdiction and Service of Process
    71     9.17    
Waiver of Jury Trial
    72     9.18    
Confidentiality
    73     9.19    
Counterparts; Effectiveness
    74     9.20    
Intercreditor Agreement
    74       Signature pages     S-1  

iv



--------------------------------------------------------------------------------



 



EXHIBITS

     
I
  FORM OF NOTICE OF BORROWING
 
   
II
  FORM OF NOTE
 
   
III
  FORM OF OPINION OF COMPANY COUNSEL
 
   
IV
  FORM OF ASSIGNMENT AGREEMENT
 
   
V
  FORM OF SOLVENCY CERTIFICATE
 
   
VI
  FORM OF ACQUISITION AGREEMENT
 
   
VII
  FORM OF REGISTRATION RIGHTS AGREEMENT
 
   
VIII
  FORM OF WARRANT

v



--------------------------------------------------------------------------------



 



SCHEDULES

     
2.1
  LENDERS’ COMMITMENTS AND PRO RATA SHARES
 
   
3.1
  CORPORATE AND CAPITAL STRUCTURE; OWNERSHIP; MANAGEMENT
 
   
4.1
  SUBSIDIARIES OF COMPANY
 
   
4.5
  INTELLECTUAL PROPERTY
 
   
4.5B
  INTELLECTUAL PROPERTYRELATED CLAIMS
 
   
4.6
  LITIGATION
 
   
6.1
  CERTAIN EXISTING INDEBTEDNESS
 
   
6.2
  CERTAIN EXISTING LIENS
 
   
6.3
  CERTAIN EXISTING INVESTMENTS

vi